 

 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK, BROOKLYN

Mr. Raul Baez
Plaintiff(s),

Case No.

VS.

H. Tellez, Warden MDC BKLN

Defendant(s).

Memorandum of Law

 

 

 

[ x| In Support of or In Opposition to.
(Check “In Support of” if you are filing the motion and “In Opposition to” if you are opposing
‘ the Motion that was filed.)

 

28 U.S.C § 2241 Writ of Habeas Corpus
(Name of Motion filed)

Provide below an explanation of why the Motion should be granted or denied. Your explanation
should be provided in consecutively numbered paragraphs. If you run out of space, you may
attach additional sheets of paper and continue to number your paragraphs.

1.

 
“UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
BROOKLYN

 

Mr. RAUL BAEZ, PRO_SE,
Petitioner

Vs. No.

H. TELLEZ, Warden MDC BKLYN
Defendant

 

MOTION FOR WRIT OF HABEAUS CORPUS PURSUANT TO 28 U.S.C.
§ 2241, IN LIGHT OF ABROGATED EARNED TIME CREDITS UNDER
PIRST STEP ACT 2018

 

BACKGROUND I.

For Good Cause, comes now Raul Baez (herein Baeaz) with a
formal request for the Great Writ of Habeas Corpus in the wake
of his abrogated and NIHIL"Earned Time Credits" that he is owed
by the Bureau of Prisons-specifically MDC Brooklyn. In fact,
the amount of Earned Time Credits or (ETC) is so massive, that
inter-alia~ he should be released immediately thereby. Raul
Baez has programmed and worked more than any other inmate at MDC
Brooklyn, and by [nJot applying the BiHe he is owed under law,
undermines Ratio Legis and discredits act of Congressional
Intent and disrupts the penal systems objectives towards keeping
recidivism rates de-minimus accordingly. Therefore, the Habeas
Legislature promulgates granting the request under the First
Step Act, in light of Procedural Due Process for his [Liberty
Interest hindrance thus far.

FEDERAL INTERROGATORIES II.

(1.) Did the First Step Act create a Liberty Interest with
respect to "Earned Time Credits" for programs and work hours
accumulated by the Legislature and bound by the Bureau? -

(2.) Would the Due Proces Clause be violated for inapplication
of the First Step Act of 2018?

@

 
FACTUAL BACKGROUND III.

Baez, is owed approximately 150 days or more ETC- by
calculating the time with a liberal lens. Since December of
2018, Baez has never stopped working and programming. In fact,
he has never stopped wroking diligently and programming daily
while training for society under PATTERN's evidence based style
recidivism reduction training. Accordingly, the list of time and
accomplishments is entirely too long to list here but therefore
exhibited at #1. Because of good time and release out date is
shortly on the horizon, this Court should inter:ven narrowly and
(1.) ORDER: the BOP to correct the hindrance,(2.) Grant the writ
of Habeas Corpus-create stare decisis and apply the ETC he is
owed, [o]r, in the alternative,and more probable-since Petitioner
has programmed past the time he has left under the First Step Act-
and release him immediately.

LEGAL ARGUMENT IV.

The First Step Act of 2018, 18 U.S.C. § 3632(d)(4)(A) has
adduced a host of programs and Evidence Based recidivism based
reduction training, that redwards inmates ETC under a clear
"Liberty Interest" thereby. Baez, contends that the BOP-inter
alia- does [nJot apply the First Step Act’or Due Process for that
matter.(see) Goodman vs. Ortiz 2020 U.S. Dist LEXIS 153874 Civ.
No. 20-7582(3rd Cir 2020), 18 U.S.C. § 3632(a).[A]nd, the BOP
is required to apply the FSA and Earned Time Credits within the
timeframe adduced by the Legislature,(see) 18 U.S.C A. § 3632(a).
Accordingly, the Bureau is creating “undue burdensome" situations
for prisoners who are expecting rewards for all their efforts,
undermining Ratio Legis and ignoring Legislative intent.

Absent Court intervention of the said matter, only increases

 
additional corruption and delay by a branch of Government who is
acting irrationally and arbitrary thereto. (see) Musgrove v.
Ortiz, No. CV 19-5222(HHL, 2019 WL 2240563, at *2(D.N.J. May
24th 2019. The First Step Act's PATTERN program, Pub L. NO. 115-
015, 132 STAT 015 2018, offers case managers to assist inmates
with the needs and assesfnent tools to help reintergrate into
society. But the administration, to include the Warden is not
inclined to (1.)follow protocols of the Bureau of Prisons
manual(2.) cannot adhire to the First Step Act's letter of
the law and spirit.(3.) deny inmates substantive rights and
(4.)undermine Ratio Legis and Procedural Due Process.

When embarking on the staute's “ordinary" meaning and on
“its face" determinination under stirct scrunity,the vested and
fundagental meaning of the acts wording readingno more clarifca-.
tion than what is written on its face. (see) WisconsinCent. LTD
vs. United States, 138 S. Ct 2067, 2074(2018). There is nothing
Ambiguous with respect to the First Step Act's wording. (see)
FDA vs. Brown & Williamson Tobacco Corp, 529 U.S. 120 133 (2000).
Accordingly, 18 U.S.C § 3624 (h)(2) adduces a phase in time frame
that the BOP in clearly in violation of. Understandably there
has been a Pandemic and undue delay, but the stall tactic.
is ubiquitous with respect to the overall posture and ‘conduct of
the Bureau, namely CADRE Staff. |

As a substantive aspect of Petitioner's Liberty, certian
elements of fairness need to be applied accordingly.(see) 62

Cornell’ L. Rev. 487; Rabin, 44 CHI. . Rev. 60. Because of the

@

 
deprivation of Baez's Liberty thus far, his fundamental right
in connection with the prohabition against arbitrary Government
ajudication of administrative law or their conduct in general,
is nugatory absent the [GRANTING of the Writ thereunder. (see)
Goldberg vs. Kelly, 397 U.S. 254(1970)Mathews vs. Eldrige, 425
U.S. 319(1976). The only question is to whether the Judiciary
has proper jurisdiction to order a évidentiary hearing on the
matter. It does. (see) 28 U.S.C. § 2243] and Raul Baez is
being held by Merrick Garland-the Attorney General- at MDC
Brooklyn, located in the Eastern District of New York's burrow
Brooklyn. Hence, Baez has subject and personal jurisdiction
on the matter becasue his corpus is held by Warden Tellez under

law.(see) 28 U.S.C. § 2241Hamdi vs. Rumsfeld 542 U.S. 507 2004,

[ajJnd, freedom from arbitrary "substantive procedures" is a
[vested element of one's Liberty interest. Additionally, the un-
duly burden now created by the BOP has ZERO government objective
that is legitimate, rationally related, or [acceptable with |
respect for Due Process of law.(see) Planned Parenthood vs.
Casey428 U.S. 52(1976). Extraordinary remedy of Habeaus law there
fore requires~inter-alia- that a Court- as the such- act forth-.-
with, and award the order directing the respondent(Warden Tellez
at MDC BKLYN), to show cause why Baez should [n]ot be subjected
to immediate release or why the writ should [not be granted, if
it appears that the Petitioner is not entitked to be released
forthwith and or. eviawtiary hearing thereto.(Ruby vs. United
States, 341 F. 2d 585 9 Fed. r. serv. 2d(Callaghan) 81 A.22

Case 3, (1965). But absent the BOP correcting the Constitutional

Y

 
violation forthwith, Baez is already past the time he is owed
under .FSA 2018 since he has been working fulltime(see) Exhibit#
4) and programmed more than any other-equating to a timeframe
lapse passed his release date thereby. Accoringly, he deserves
immediate release for his unprecedented work and training/classes
Or programs under the First Step Act. [fe should, at the very
least, make stare decisis and a holding to bind the 2nd Circuit
and the District courts herethrough the Districts. Norton vs.
S. Utah Alliance, 542 U.S. 55 64 124 S. Ct 2373, 159 L. Ed.2d.
137 (2004) (emphasis added). Notably, to deny relief where a
sentence exceeds the statutory objective, Legislative[intent,
substantive rights of inmates and Due Process, would create a
series of Constitutional questions and potentially hindering
the Seperation Of Powers Doctrine.(see) United States vs. Pepper
562, U.S. 131, S..Ct. 1229, 179 L. Ed 2d, 196, 2011, IEXIS 1902.
STANDING V.

fAs a threshold issue, Baez invokes his standing principles
under ARTICLE III. U.S. CONST. Because this historical :ideal
cannot be nugatory, federal courts are required to ajudge the
instant matter, utilizing three distinct components adduced
from the High Court. (1.)injury-in-fact(2.) a causul connection
between the conduct complained of and the injury(3.) likelihood
that the issue would be redressed by a favorable decision. (see)
Lujan vs. Defenders of Wildlife, 504 U.S. 555, 560 112 S. Ct 2130
119 L.Ed 24,351(1992). With respectto the[ first element-injury,
Baez, has a clear Liberty Interest under the First Step Act's
Earned Time Credits(18 U.S.C.§ 3632(a)) and Procedural Due
Process under Mathews vs. Eldgrige, 502 U.S. 54 (1976).Neverthe-

less, the instant . imminence of his Constitutional and

6)

 
statutory individuoius injury, is certain, (actual and irreparable
harm will continue absent Court intervention. [Nothing hypothetical
here about the time owed and accomplishments of Baez. Moreover,
Due Process, inter alia- requires an evidentiary hearing on the
matter thereby. With respect to the [second element for standing,
is fairly traceable to the ineptitude at MDC Brooklyn and the
Bureau of Prisons additionally.(see) CLASS ACTION, CADRE INMATES
MDC BROOKLYN;Crespo vs. Hurwitz 2020 U.S. Dist LEXIS 223383

(E.D. N.Y.) 2020(2nd Cir. 2020); InspectorGeneral Report MDC
BKLYN, 2020. [see also] (a.) correspondence of Baez between

MDC Unit Team and Staff (b.) exhaustion of administrative
remedys, (c.) First Step Act, Federal REG. Report, adducing
PATTERN, Programs and the programs Baez completed. Accordingly,
this component is satisfied under the burdensome statute. [A]nd,
finally, a favorable decision here under Habeas Law would be
appropriate because of the longstanding statutory wording of
Habeas Corpus 28 U.S.C. § 2241. Habeas law, throws its| deep

roots into the genius of our common law(see) Rasul vs. Bush, 542
U.S. 466, 473, 124 S. Ct 2686(2004). Under the Magna Carta,
English law(as it does in American Law) requires the Government
to justify or examine the the causes, or[extent of a prisoner's
detention if complained of. (Preiser vs. Rodriguez, 411 U.S. 485,
93 S. Ck. 1827(1973). [and the freedom framers wanted unlawfull
restriant(as in Baez instant matter) to be corrected when the
vital instrument of: feedom is abrogated under violations of law
by a diffrent branch of Government. (see) Boumediene vs. Bush, 553
U.S. 723, 739 128 S. Ct 229 (2008). In preventing serial|delay

from the BOP, Habeas law serves as a check on the Governments

©

 
arbitrary conduct or [injurious conduct thereby. (see)Banister vs.
Davis 140 S. Ct 1689, 1707, 207, L. Ed 2d 58 (2020. Therefore,
the appropriate vehicle to redress the Constitutional violation
of a Liberty interest in connection with the execution and
duration of Baez's sentence’ would be 28 U.S.C. § 2241 with the
invocation of standing principles accordingly.
EXHAUSTION OF REMEDY's VI.

[Because the grievance procedure at MDC Brooklyn is a joke
at best, uncertain, incorporates a indefinate delay, unduly
burdensome and futile- with the BOP already pre-determing the
issue at hand with arbiteaagy Dias and prejudiéeforce, Baez needs
no further action in light of the BOP failure co provide the needs
and requirements under law. [B]Jut, Baez has gone through more
hoopes than most would-with respect to the sideshow and pathetic
procedures at MDC Brooklyn. Therefore, he has fully exhausted,
(see) McCarthy vs.Madiga, 503 U.S. 140(1992); Ross vs. Blake
578, U.S. (2016); Washington vs. Barr 131, S. Ct.(2020).
CONCLUSION VII. |

In light of the brief promulgated herein, Baez request/ that
(1.) he recieve time served or vacate the instant case,{or]
in the alternative(2.) order the BOP to release Baez immediately
[or](3.) Grant the Writ in any fashion the Court deems fit and

respectfully.

May He Always Remain, Very Truly Yours,

Raul Baez ku Vho_vate g ‘Lb 2

MDC BROOKLYN ‘
P.O. BOX 329002
Brooklyn N.Y. 11232

SAYETH GRANTED YOUR HONOR

Brief Written By,

Sean Fitzgerald Mescall Pro-Hac-Vice under Wolff vs. McDonnell, ?

 
AFFIDAVIT PURSUANT TO 28 U.S.C § 1746

of Raul Baez #7/S/-OS0

I Raul Baez, am of sound mind and body. (Everything adduced

herein is true, accurate and not a material misrepresentation
accoringly.. I have not been under the control of some other
force, and attest to the writings adduced throughout the pleading

as true to the [best of my knowledge, so Help Me GOD.

Accordingly, I have done everything possible to get the
BOP and Unite team to fix my earned time credits under the
First Step Act. However, all they do is stall, delay and toss
my grievences in the trash. I have exhausted under law and pray
the Honorable Judiciary will step in and allow me to reap the
benefits of my hard work thus far. [Please consider this a
sworn testamoney of everything I proclaimed in the brief
who was written by a fellow inmate who witnessed the exaxct
problems himself and with others. Habeas law is the only extrme
remedy that will work.

May I always Remain,
Very Truly Yours,

Raul Baez hel Pete Bate §:1b-2 [28 U.S.C § 1746

 
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 10 of 50 PagelD #: 24

EX it Ag 7

 
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 11 of 50 PagelD #: 25

TRULINCS 71515050 - BAEZ, RAUL - Unit: BRO-D-A

Mew SE DORR REDE SS SSH HRS SR ERRAND ORDER SKN SRM RASS SSKE RN AKH SSH STATS Keser asses nanan ORR

FROM: 71515050

TO:

SUBJECT: Table of Contents
DATE: 08/15/2021 06:49:12 PM

(A)(1) - BP-8
(A) - Explanation for BP-8
(B) - Completed FSA Classes
. (C) - Completed Productive Activities
(D) - BP-9
(E) - Response from BP-9
(F) - Hours for Work
(G) - Pattern Score
(H) - Federal Registry
(I) - Evidence Based Recidivism Reduction Programming and Productive Activities
(J) - BP-10
(K) - Another BP-10 with proof they passed there extention time.

 
YAR Ze 3
(A)(L)
INMATE REQUEST FOR INFORMAL RESOLUTION

NAME: au! Baer rec. J//S 1S -OS0
UNIT: K - { adre -N\
SPECIFIC ISSUE NEEDING
RESOLUTION: _feguesting first Step Jat Time. Credits for |
completed Exidence Based "Rec -divism kedachorr Frageammsa g
_ EXPLAIN, IN DETAIL THE ISSUE:

lease. see. attach ment (A) duplacnatinr 1n_e fal.

AT So atfechmertt (B) and (2) as! ey deme of
4 A and prodtcTive. ACT Hes. 4

YE GL e LA tata
ry Than K Gots

INMATE SIGNATURE: , ZL. L es pare: 4-2 9 - Bod)

TO BE COMPLETED BY COUNSELOR

DATE RECEIVED: oy} 29-2-/

  

ACTION TAKEN: 4 eS ts - és aan tS WO

COUNSELOR SIGNATURE: (4 ~ 7 ———> DATE:

TO BE COMPLETED BY is MANAGER
, \
t

INFORMAL RESOLUTION RECEIVED =

UNIT MANAGER sionature(<__) a DATE: a2/

EXTENSION GRANTED DATE DUE

 

REASON FOR EXTENSION

 

 

UNIT MANAGER APPROVAL | DATE

 
TRULINCS 71515050 - BAEZ, RAUL - Unit: BRO-D-A

FROM: 71515050

TO:

SUBJECT: BP-8 Requesting First Step Act Time Credits
DATE: 04/29/2021 11:02:36 AM

| am writing this request for my first step act time credits. According to the first step act of 2018 the proposed rule 18 usc 3632
(d)(4)(c) | am suppose to receive my time credits towards prerelease custody or supervised release upon completion of
evidence base recidivism reduction programming and productive activities. Also according to 18 usc 3621 (h)(3) | am suppose
to receive it based on a prisoners proximity to release date. | have already been recommended for a halfway house date for
December 10, 2021 with out applying my FSA time credits. Also according to 18 usc 3632 (d)(4) and 18 usc 3632 (d)(4)(a)(ii) |
shall earn 15 days of time credits for every 30 days of successful participation in evidence based recidivism reduction
programming. As you may well see under proposed rule 18 usc 3635 (3) or section 523.41 definitions of a evidence based
recidivism reduction programming, 3635 (3)(xi) a prison job or inmate work. | have been assigned a job.in this institution since
December 18, 2019 in the general mechanics department. Now | have been assigned to another job which is also under the
(facilities department) Dayton manor detail. Also | have also participated and completed many FSA programming and
productive activities as seen in attachment (B) and (C). | would appreciate it if we can find a resolution for this issue. Thank you

for your time.
Raul Baez 71515-050

 
BROGY 531.01 *
PAGE 001 OF 001 *

REG NO..:

CATEGORY: PTO

FCL
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
* BRO
BRO
BRO

G0000

ASSIGNMENT
VICT IMP P
MON SMGC
MON SM G P
VICT IMP W
CR TH COMP
CR TH COMP
CR TH COMP
CR TH PART
MAN DIAB C
MAN DIAB P
ARTH FND C
ARTH FND P
ANG M COMP
MON SM G W
MAN DIAB W
MON SMOC
MON SM O P
AARP FND C
AARP FND P
HTH WELL C
HTH WELL P
HTH WELL W
AARP FND W
MON Ww
BRN c
BRN
ANG
ANG
BRN

SM O
HLTH
HLTH P
M COMP
M PART
HLTH W

71515-050 NAME....:

INMATE HISTORY
PT OTHER
BABZ, RAUL

FUNCTION: PRT

DESCRIPTION

VICTIM IMPACT PART

MONEY SMART GENERAL POP COMP
MONEY SMART GENERAL POP PART
VICTIM IMPACT WAIT

CRIMINAL THINKING COMP
CRIMINAL THINKING COMP
CRIMINAL THINKING COMP
CRIMINAL THINKING PART
MANAGING YOUR DIABETES COMP
MANAGING YOUR DIABETES PART
ARTHRITIS FOUNDATION WALK COMP
ARTHRITIS FOUNDATION WALK PART
ANGER MANAGEMENT CBT COMP
MONEY SMART GENERAL POP WAIT
MANAGING YOUR DIABETES WAIT
MONEY SMART OLDER POP COMP
MONEY SMART OLDER POP PART
AARP FOUNDATION FINANCE COMP
AARP FOUNDATION FINANCE PART
HEALTH & WELLNESS LIFESPN COMP
HEALTH & WELLNESS LIFESPN PART
HEALTH & WELLNESS LIFESPN WAIT
AARP FOUNDATION FINANCE WAIT
MONEY SMART OLDER POP WAIT
BRAIN HEALTH AS YOU AGE COMP
BRAIN HEALTH AS YOU AGE PART
ANGER MANAGEMENT CBT COMP
ANGER MANAGEMENT CBT PART
BRAIN HEALTH AS YOU AGE WAIT

TRANSACTION SUCCESSFULLY COMPLETED

FORMAT :

START DATE/TIME

06-02-2021
06-16-2021
03-03-2021
05-26-2021
05-21-2021
05-21-2021
05-20-2021
03-25-2021
05-15-2021
02-24-2021
04-07-2021
02-24-2021
03-25-2021
02-25-2021
02-20-2021
12-29-2020
11-20-2020
12-14-2020
11-20-2020
11-30-2020
11-27-2020
11-25-2020
11-19-2020
11-19-2020
11-11-2020
11-09-2020
11-10-2020
10-22-2020
11-02-2020

0730
1101
0919
1336
1412
1405
0756
0939
0912
1715
1305
1300
0949
1246
1301
0755
0847
1115
1030
1355
1345
1250
1009
1123
1151
1536
1307
1154
1455

06-16-2021

11:06:14

STOP DATE/TIME

CURRENT

06-16-2021
06-16-2021
06-02-2021
05-21-2021
05-21-2021
05-20-2021
05-20-2021
05-15-2021
05-15-2021
04-07-2021
04-07-2021
03-25-2021
03-03-2021
02-24-2021
12-29-2020
12-29-2020
12-16-2020
12-14-2020
12-01-2020
11-30-2020
11-27-2020
11-20-2020
11-20-2020
11-12-2020
11-11-2020
11-10-2020
11-10-2020
11-08-2020

1101
1101
0730
1412
1405
0756
0756
0912
0912
1305
1305
0949
0919
1715
0755
0755
1115
1115
1536
1355
1345
1030
0847
1151
1151
1307
1307
1536

)

 
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 15 of 50 PagelD #: 29

BROGY 531.01 *

INMATE HISTORY

PAGE 001 OF 001 * WASPB
REG NO..: 71515-050 NAME....: BAEZ, RAUL
CATEGORY: WSP FUNCTION: PRT
FCL ASSIGNMENT DESCRIPTION
BRO PAR IODP INSIDE OUT DAD PARTICIPATING
BRO PAR NATLC NATIONAL PARENTING PGM CMPLT
BRO PAR NATLP NATIONAL PARENTING PGM PART

GO000

TRANSACTION SUCCESSFULLY COMPLETED

g)

06-16-2021
* 11:10:35

FORMAT:

START DATE/TIME STOP DATE/TIME
06-07-2021 1421 CURRENT

06-07-2021 1420 06-07-2021 1420
04-27-2021 1202 06-07-2021 1420

 
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 16 of 50 PagelD #: 30 6)

BROGY 531.01 * | INMATE HISTORY * 06-16-2021
PAGE 001 OF O01 * PSYCH TRMT * 11:12:55

REG NO..: 71515-050 NAME....: BAEZ, RAUL

CATEGORY: PTP FUNCTION: PRT FORMAT:
FCL ASSIGNMENT DESCRIPTION START DATE/TIME STOP DATE/TIME
BRO RSW COMP RESOLVE WORKSHOP COMPLETED 05-19-2021 1352 CURRENT

BRO RSW PART RESOLVE WORKSHOP PARTICIPANT 03-30-2021 1458 05-19-2021 1352

GO0000 TRANSACTION SUCCESSFULLY COMPLETED

 
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 17 of 50 PagelD #: 31 ®

BROGY 531.01 * | INMATE HISTORY * 06-16-2021

PAGE 001 OF 001 * DRUG PGMS * 11:13:23

REG NO..: 71515-050 NAME....: BAEZ, RAUL

CATEGORY: DRG FUNCTION: PRT FORMAT :

FCL ASSIGNMENT DESCRIPTION START DATE/TIME STOP DATE/TIME
BRO ED NONE DRUG EDUCATION NONE 06-18-2019 1611 CURRENT
BRO NR COMP NRES DRUG TMT/COMPLETE 06-03-2021 1530 CURRENT
BRO NR PART NRES DRUG COUNSEL PARTICIPANT 03-11-2021 1017 06-03-2021 1530
BRO NR WAIT NRES DRUG TMT WAITING 11-24-2020 2021 03-11-2021 1017

GO000 TRANSACTION SUCCESSFULLY COMPLETED

 
BROOQ8

-PAGE 001 OF 001. *

REGISTER NO: 71515-050

* ‘ INMATE EDUCATION DATA
TRANSCRIPT
NAME..: BAEZ

TRANSCRIPT

FACL ASSIGNMENT DESCRIPTION

BRO ESL HAS
BRO GED HAS

SUB-FACL

BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
BRO
MCK
BRO
BRO
BRO
BRO
BRO
MCK
MCK
MCK
MCK
MCK
MCK
MCK
MCK
MCK
MCK

CAD
CAD
CAD
CAD
CAD
CAD
CAD
CAD
CAD
CAD
CAD
CAD
CAD
SCP
CAD
CAD
CAD
CAD
CAD
SCP
scCP
scp
scp
SCP
scp
SCP
SCP
SCP
SCP

Go000

SSSR RZ RBBZBRSZSZEZBE

ZARB 2

ENGLISH PROFICIENT

DESCRIPTION
COLUMBIA U-ADVANCED PHILOSOPHY
WEIGHT MANAGEMENT

COLUMBIA UNIVERSITY OEDIPIS
PARENTING MODIFIED OPERATIONS
HEALTH JOURNAL

EFFECTIVE COMMUNICATION

ESJ EAT SMART

RESUME MODIFIED

COMMUNITY RESOURCES RPP#4
MONEY SMART OLDER ADULTS
ALTERNATIVE TO DRUG DEALING
PARENTING CADRE

ORIGAMI

IND ENHANCING VOC LEVEL 1
PERSONAL GROWTH RPP#6

RELEASE REQUIREMENTS RRP#S
PERSONAL FINANCE RPP#3
EMPLOYMENT RPP#2

HEALTH AND NUTRITION RPP#1
INVESTING AND FINANCIAL MANAGE
BASIC CERAMICS - CAMP

RPP(2) ULTIMATE JOB SEARCH
RPP (4) -COMMUNITY CORRECTIONS
RPP(1) WELLNESS

RPP (5)RELEASE REQUIRMNTS/ PROC
RPP(6) POINT OF VIEW

RPP(3) IRS-TAX CLASS-OTR.-1HR.
RPP(3) AVOIDMONEYTRAP

RPP (5) TRANSITION/REENTRY WKSHP

COMPLETED GED OR HS DIPLOMA

EDUCATION COURSES

RSP OF: BRO-BROOKLYN MDC

EDUCATION INFORMATION
START DATE/TIME STOP DATE/TIME

04-29-2021
13:04:16

FUNC: PRT

06-05-2019 0813 CURRENT

06-05-2019 0813 CURRENT

START DATE STOP DATE EVNT AC LV HRS

03-15-2021
03-15-2021
10-19-2020
12-28-2020
10-05-2020
08-03-2020
07-13-2020
07-01-2020
03-11-2020
01-31-2020
01-29-2020
01-28-2020
12-01-2019
10-28-2019
12-05-2019
12-05-2019
12-05-2019
12-05-2019
12-05-2019
09-03-2019
07-31-2019
09-11-2019
09-24-2019
09-12-2019
09-19-2019
07-26-2019
06-14-2019
06-14-2019
06-14-2019

TRANSACTION SUCCESSFULLY COMPLETED

03-22-2021
03-19-2021
03-08-2021
01-05-2021
11-09-2020
08-10-2020
07-17-2020
07-06-2020
03-11-2020
02-10-2020
01-29-2020
01-28-2020
12-30-2019
12-11-2019
12-05-2019
12-05-2019
12-05-2019
12-05-2019
12-05-2019
11-05-2019
10-31-2019
10-25-2019
09-24-2019
03-26-2019
09-19-2019
07-26-2019
06-14-2019
06-14-2019
06-14-2019

venvdwud woo weUor UV Nee Ne OO DOO

NANAAANAAAANANNAANRAANANANANANANAANANANNSE

udontno

2
5
24

oy
NO

Nu
PRERENPNPANOFPRP EF EHPOUNNAHOME

tN

 
U.S. DEPARTMENT OF JUSTICE - “REQUEST FOR ADMINISTRATIVE REMEDY,-~
. Pederal@reay of Prisons So?

Hs.
Tear is
.

 

=

 

* Type or use ball-point pen. If attachments are needed, submit four copies. Additional inscrustigns, ¥ reverse.
~ i f
y “sy - “f La “ - i ‘ f
prom _D4ez kau] USIS-050 K-Cadre-M. ADC Broo k lu
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION ./

 

Part A~- INMATE REQUEST ' LY . is .
Loam turthng my admin trative cemecdes in We iting this

request Aor my fiest Step Ack time credits for comple hen of
evi dence based recidiVism re duc tion programming, are

. , 4 cot - ; 7, . . !
prod ue actythie S, and Work . Neasons are their Wa § #7 t
A peso hop for My witig!| request as SECA on
attachment (A)(L)akAa attac hment (A). Thank You toc your timk

S-o4- 222} Dal ban

DATE ° SIGNATURE OF REQUESTER
Part B- RESPONSE WY

 

 

 

 

 

o x
DATE WARDEN OR REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.
THIRD COPY: RETURN TO INMATE CASE NUMBER:
CASE NUMBER:

 

Part C- RECEIPT
Return to:

 

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

 

DATE & : RECIPIENT'S SIGNATURE (STAFF MEMBER) BP-226(13)
USP LVN PRONTED ON RECYCLED PAPER APrit foes
Remedy Number 1079926-F1
Baez, Raul
Reg. No. 71515-050

This is in response to your Request for Administrative Remedy
dated May 4, 2021. You request to receive Time Earn Credit for
completion of the Evidence Based Recidivism Reduction (EBRR) |
Program under the First Step Act.

A review into this matter reveals, you submitted a request to
staff dated April 29, 2021, requesting your Time Earn Credit be
applied towards your pre-release from custody or supervised
release, upon completion of the EBRR Program under the First Step
Act. The Bureau of Prisons is making every stride to ensure the
inmate population has the opportunity to participate in the EBRR
Program and receive credit for the courses they have taken.
Unfortunately, the Time Earn Credit has not been calculated at
this time. The Bureau of Prisons is working diligently to rectify
this situation. Once this information is disseminated to all
institutions, the unit team will address the general population.

Based upon the above information, the relief you seek is denied.

If dissatisfied with this response, you may appeal to the
Regional Director, Federal Bureau of Prisons, Northeast Regional
Office, U.S. Customs House, 2°54 and Chestnut Street,
Philadelphia, PA. 19106. Your appeal must be received in the
Regional Office within 20 calendar days from the date of this
response.

 

SB-13-2agpl

 

Heyibefto H. Tellez, Date

    

 
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 21 of Of Pagel #: 35
Date: 08/15/2021 Location: BRO

Time: 06:00:06 PM .
Federal Bureau of Prisons

TRULINCS Account Transactions - Commissary
Personal Inmate Information

Inmate No: 71515050 Inmate Name: BAEZ, RAUL Available Balance: $153.14

 

 

Date Reference # Transaction Type Sender Last name Amount
02/22/2020 TLO222 TRUL Withdrawal “$5.00
02/18/2020 20 Sales -$73.20
02/15/2020 TFNO215 Phone Withdrawal -$20.00
02/14/2020 33320045 Western Union CACERES $90.00
02/12/2020 TLO212 TRUL Withdrawal -$5.00
02/08/2020 TLO208 TRUL Withdrawal -§5.00
02/07/2020 33320038 Western Union BAEZ $100.00
02/07/2020 VFRPO220 FRP Monthly Pymt -$25.00
02/07/2020 VIPP0120 Payroll - IPP $47.60
02/03/2020 18 Sales -$59.05
02/02/2020 TLO202 TRUL Withdrawal -$5.00

Inmate #: 71515050
Date:
Time:

Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 22 of 50 PagelD #: 36

08/15/2021
06:08:26 PM

Inmate No: 71515050

TRULINCS Account Transactions - Commissary

Federal Bureau of Prisons

Personal Inmate Information

Inmate Name: BAEZ, RAUL

Location: BRO

Available Balance: $153.14

 

 

Date Reference # Transaction Type Sender Last name Amount
04/20/2020 11 Sales -$38.20
04/20/2020 1L0420 TRUL Withdrawal -$5.00
04/17/2020 33320108 Western Union BAEZ $50.00
04/17/2020 33320108 Pre-Release Transaction -$12.50
04/15/2020 33320106 Western Union SERRANO $100.00
04/15/2020 33320106 Pre-Release Transaction -$25.00
04/11/2020 33320102 Western Union CACERES $90.00
04/11/2020 33320102 Pre-Release Transaction -$22.50
04/08/2020 VFRP0420 FRP Monthly Pymt -$25.00
04/08/2020 VIPP0320 Payroll - IPP $48.00
04/08/2020 VIPP0320 Pre-Release Transaction -$12.00
04/06/2020 35 Sales $4.20
04/06/2020 19 Sales -$74.40

Inmate #: 71515050

(F>
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 23 of 50 PagelD #: 37

Date: 08/15/2021
Time: 06:10:07 PM

Inmate No: 71515050

Federal Bureau of Prisons

TRULINCS Account Transactions - Commissary

Personal Inmate Information

Inmate Name: BAEZ, RAUL

Location: BRO

Available Balance: $153.14

 

 

Date Reference # Transaction Type Sender Last name Amount
05/26/2020 TLO526 TRUL Withdrawal -$5.00
05/26/2020 TLO526 TRUL Withdrawal -$5.00
05/25/2020 33320146 Western Union CACERES $80.00
05/25/2020 33320146 Pre-Release Transaction -$20.00
05/21/2020 TLO521 TRUL Withdrawal -$5.00
05/20/2020 36 Sales -$6.80
05/19/2020 TLO519 TRUL Withdrawal -$5.00
05/18/2020 TLO518 TRUL Withdrawal -$5.00
05/17/2020 14 Sales -$37.85
05/12/2020 TLO512 TRUL Withdrawal -$5.00
05/10/2020 33320131 Western Union CACERES $90.00
05/10/2020 33320131 Pre-Release Transaction -$22.50
05/06/2020 VFRPO520 FRP Monthly Pymt -$25.00
05/06/2020 VIPP0420 Payroll - IPP $30.00
05/06/2020 VIPP0420 Pre-Release Transaction “$7.50
05/06/2020 TLO506 TRUL Withdrawal -$5.00
05/04/2020 TLO504 TRUL Withdrawal -$5.00
05/04/2020 TLO504 TRUL Withdrawal -$5.00
05/04/2020 9 Sales -$134.00

Inmate #: 71515050

(¢)
Date:
Time:

Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 24 of 50 PagelD #: 38

08/15/2021
06:11:20 PM

TRULINCS Account Transactions - Commissary

Federal Bureau of Prisons

Personal Inmate Information
Inmate No: 71515050 Inmate Name: BAEZ, RAUL

Location: BRO

Available Balance: $153.14

 

 

Date Reference # Transaction Type Sender Last name Amount
06/24/2020 TL062020 Pre-Release Transaction $60.00
06/24/2020 TLO624 TRUL Withdrawal -§10.00
06/23/2020 TL0623 TRUL Withdrawal -$5.00
06/15/2020 TLO0615 TRUL Withdrawal -$5.00
06/14/2020 14 Sales -$64,15
06/12/2020 33320164 Western Union CACERES $70.00
06/12/2020 33320164 Pre-Release Transaction -$17.50
06/11/2020 TLO611 TRUL Withdrawal -$5.00
06/08/2020 TLO608 TRUL Withdrawal -$5.00
06/08/2020 VFRP0620 FRP Monthly Pymt -$25.00
06/08/2020 VIPP0520 Payroll - IPP $45.00
06/08/2020 VIPP0520 Pre-Release Transaction -$11,25
06/01/2020 TLO601 TRUL Withdrawal -$5.00
06/01/2020 11 Sales -$50.35

Inmate #: 71515050

(y)
Date:
Time:

Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 25 of 50 PagelD #: 39

08/15/2021
06:12:15 PM

Inmate No: 71515050 Inmate Name: BAEZ, RAUL

Location: BRO ( )

Federal Bureau of Prisons
TRULINCS Account Transactions - Commissary
Personal Inmate Information
Available Balance: $153.14

 

 

Date Reference # Transaction Type Sender Last name Amount
08/22/2020 TLO822 TRUL Withdrawal -$5.00
08/17/2020 4 Sales -$64.00
08/15/2020 1LO82020 Pre-Release Transaction $34.95
08/10/2020 TLO810 TRUL Withdrawal -$5.00
08/10/2020 TLO810 TRUL Withdrawal -$10.00
08/08/2020 TLO808 TRUL Withdrawal -$5.00
08/08/2020 TLO808 TRUL Withdrawal -$5.00
08/07/2020 TLO807 TRUL Withdrawal -$5,00
08/07/2020 VFRP0820 FRP Monthly Pymt -$25.00
08/07/2020 VIPP0720 Payroll - IPP $76.80
08/07/2020 VIPP0720 Pre-Release Transaction -$19.20
08/04/2020 TLO804 TRUL Withdrawal -$5.00
08/03/2020 19 Sales -$62.90
08/03/2020 TLO803 TRUL Withdrawal -$5.00
08/03/2020 33320216 Western Union CACERES $60.00
08/03/2020 33320216 Pre-Release Transaction -$15.00

Inmate #: 71515050
Date:
Time:

Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 26 of 50 PagelD #: 40

Inmate No: 71515050 Inmate Name: BAEZ, RAUL

08/15/2021
06:13:08 PM

Location: BRO

Federal Bureau of Prisons

TRULINCS Account Transactions - Commissary

Personal Inmate Information

Available Balance: $153.14

(<)

 

 

Date Reference # Transaction Type Sender Last name Amount
09/24/2020 VICP0920 Inmate Co-pay -$2.00
09/24/2020 TLO924 TRUL Withdrawal -$5.00
09/22/2020 59 Sales -$26.20
09/20/2020 L092020 Pre-Release Transaction $22.50
09/14/2020 5 Sales -$48.00
09/13/2020 TLO913 TRUL Withdrawal -$5.00
09/09/2020 33320253 Western Union CACERES $60.00
09/09/2020 33320253 Pre-Release Transaction -$15.00
09/09/2020 TLO909 TRUL Withdrawal -$5.00
09/09/2020 VIPP0820 Payroll - IPP $30.00
09/09/2020 VIPP0820 Pre-Release Transaction -$7.50
09/03/2020 TLO903 TRUL Withdrawal -$2.00
09/03/2020 TFNO903 Phone Withdrawal $3.50
09/01/2020 11 Sales -$42.55

Inmate #: 71515050
Date:
Time:

Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 27 of 50 PagelD #: 41

08/15/2021
06:13:59 PM

TRULINCS Account Transactions - Commissary

Federal Bureau of Prisons

Personal Inmate Information
Inmate No: 71515050 Inmate Name: BAEZ, RAUL

Location: BRO

Available Balance: $153.14

 

 

Date Reference # Transaction Type Sender Last name Amount
11/29/2020 TL1129 TRUL Withdrawal -$5.00
11/27/2020 1L1127 TRUL Withdrawal -$5.00
11/23/2020 82 Sales -$77.65
11/20/2020 1TL1120 TRUL Withdrawal -$5.00
11/20/2020 1TL1120 TRUL Withdrawal -$5.00
11/18/2020 1L112020 Pre-Release Transaction $40.80
11/15/2020 TL1115 TRUL Withdrawal -$10.00
11/14/2020 33320319 Western Union AGUDELO $20.00
11/14/2020 33320319 Pre-Release Transaction “$5.00
11/12/2020 TL1112 TRUL Withdrawal -$5.00
11/09/2020 TL1109 TRUL Withdrawal -$5.00
11/09/2020 47 Sales -$71.40
11/07/2020 33320312 Western Union CACERES $90.00
11/07/2020 33320312 Pre-Release Transaction -$22.50
11/07/2020 TL1107 TRUL Withdrawal -$5.00
11/06/2020 WIPP1020 Payroll - IPP $53.20
11/06/2020 WIPP1020 Pre-Release Transaction -$13.30
11/05/2020 TL1105 TRUL Withdrawal -$5.00
11/03/2020 1L112020 Pre-Release Transaction $30.00

Inmate #: 71515050

(S)
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 28 of 50 PagelD #: 42

Date: 08/15/2021
Time: 06:05:25 PM

Federal Bureau of Prisons
TRULINCS Account Transactions - Commissary
Personal Inmate Information

Inmate No: 71515050 Inmate Name: BAEZ, RAUL

Location: BRO

Available Balance: $153.14

 

 

Date Reference # Transaction Type Sender Last name Amount
01/27/2021 WICPO121 Inmate Co-pay -$2.00
01/20/2021 TLO120 TRUL Withdrawal -$5.00
01/18/2021 33321018 Western Union SERRANO $100.00
01/18/2021 33321018 Pre-Release Transaction -$25.00
01/17/2021 TLO117 TRUL Withdrawal -$5.00
01/11/2021 TLO111 TRUL Withdrawal -§5.00
01/11/2021 25 Sales -$74.80
01/06/2021 WIPP1220 Payroll - IPP $1.44
01/06/2021 WIPP1220 Pre-Release Transaction -$0.36
01/05/2021 TLO105 TRUL Withdrawal -$5.00

Inmate #: 71515050

(q)
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 29 of 50 PagelD #: 43

Date: 08/15/2021
Time: 06:14:45 PM

Date Reference #

03/26/2021 TLO326
03/26/2021 6
03/21/2021 TLO321
03/21/2021 TLO321
03/18/2021 TLO318
03/16/2021 TLO32021
03/16/2021 TLO316
03/16/2021 TLO316
03/13/2021 TLO313
03/10/2021 TLO310
03/10/2021 TLO310
03/08/2021 TLO32021
03/08/2021 9
03/05/2021 WIPPO321
03/05/2021 WIPPO321
03/05/2021 WIPP0221
03/05/2021 WIPPO221
03/05/2021 WIPPO221
03/05/2021 WIPP0221
03/03/2021 TLO303
03/03/2021 TLO303
03/03/2021 33321062
03/03/2021 33321062
03/02/2021 33321061
03/02/2021 33321061

Location: BRO

Federal Bureau of Prisons
TRULINCS Account Transactions - Commissary
Personal Inmate Information

Inmate No: 71515050 Inmate Name: BAEZ, RAUL

Transaction Type

TRUL Withdrawal

Sales

TRUL Withdrawal

TRUL Withdrawal

TRUL Withdrawal
Pre-Release Transaction
TRUL Withdrawal

TRUL Withdrawal

TRUL Withdrawal

TRUL Withdrawal

TRUL Withdrawal
Pre-Release Transaction
Sales

Payroll - IPP
Pre-Release Transaction
Payroll - IPP
Pre-Release Transaction
Payroll - IPP
Pre-Release Transaction
TRUL Withdrawal

TRUL Withdrawal
Western Union
Pre-Release Transaction
Western Union
Pre-Release Transaction

Available Balance: $153.14
Amount

-§5.00
-$72.10
-§2.00
-$5.00
-§5.00
$17.50
-§5.00
-§5.00
-$5.00
-§5.00
-$5.00
-$200.00
-$83.40
$70.00
-$17.50
$90.00
-$22.50
$10.00
-$2.50
-$5.00
-§5.00
$200.00
-$50.00
$100.00
-§25.00

Sender Last name

CACERES

SERRANO

Inmate #: 71515050

(q)
Date:
Time:

Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 30 of 50 PagelD #: 44

08/15/2021
06:15:35 PM

Federal Bureau of Prisons
TRULINCS Account Transactions - Commissary

Location: BRO

Personal Inmate Information
Inmate No: 71515050 Inmate Name: BAEZ, RAUL ~

Available Balance: $153.14

@

 

 

Date Reference # Transaction Type Sender Last name Amount
05/28/2021 TLO528 TRUL Withdrawal -$5,00
05/25/2021 1LO52021 Pre-Release Transaction $42.50
05/25/2021 TLO525 TRUL Withdrawal -$5.00
05/24/2021 29 Sales -§81.80
05/21/2021 TLO521 TRUL Withdrawal -$5.00
05/20/2021 TLO520 TRUL Withdrawal -§5.00
05/18/2021 TLO518 TRUL Withdrawal -$10.00
05/14/2021 TLO514 TRUL Withdrawal -$5.00
05/14/2021 TFNO514 Phone Withdrawal $5.00
05/12/2021 TFNO512 Phone Withdrawal -§5.00
05/10/2021 43 Sales -$52.80
05/10/2021 TLO510 TRUL Withdrawal -§5.00
05/09/2021 TLO509 TRUL Withdrawal -$5.00
05/07/2021 33321127 Western Union CACERES $100.00
05/07/2021 33321127 Pre-Release Transaction -$25.00
05/06/2021 WIPPO521 Payroll - IPP $70.00
05/06/2021 WIPPO521 Pre-Release Transaction -$17.50
05/05/2021 TLO505 TRUL Withdrawal -§5.00

Inmate #: 71515050
Date:
Time:

Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 31 of 50 PagelD #: 45

08/15/2021
06:16:20 PM

Federal Bureau of Prisons
TRULINCS Account Transactions - Commissary
Personal Inmate Information

Inmate No; 71515050 Inmate Name: BAEZ, RAUL

Location: BRO

Available Balance: $153.14

 

 

Date Reference # Transaction Type Sender Last name Amount
07/30/2021 TLO730 TRUL Withdrawal “99.00
07/28/2021 TLO728 TRUL Withdrawal “$5.00
07/27/2021 TLO727 TRUL Withdrawal -310.00
07/27/2021 TLO72021 Pre-Release Transaction $50.00
07/26/2021 TLO726 TRUL Withdrawal -$5.00
07/23/2021 TLO723 TRUL Withdrawal -$5,00
07/22/2021 TLO72021 Pre-Release Transaction $100.00
07/19/2021 TLO719 TRUL Withdrawal -$5.00
07/15/2021 TLO715 TRUL Withdrawal -$5.00
07/13/2021 TLO713 TRUL Withdrawal -$5.00
07/12/2021 TLO72021 Pre-Release Transaction -$425.00
07/12/2021 22 Sales -$103.20
07/12/2021 TLO712 TRUL Withdrawal -$5.00
07/11/2021 33321192 Western Union CACERES $300.00
07/11/2021 33321192 Pre-Release Transaction -$75.00
07/11/2021 33321192 Western Union CACERES $300.00
07/11/2021 33321192 Pre-Release Transaction -$75.00
07/11/2021 TLO72021 Pre-Release Transaction $10.75
07/09/2021 WIPP0621 Payroll - IPP $16.00
07/09/2021 WIPP0621 Pre-Release Transaction -$4.00
07/09/2021 WDAP0621 Payroll - DAP $27.00
07/09/2021 WDAP0621 Pre-Release Transaction . -$6.75
07/07/2021 TLO707 TRUL Withdrawal -$5.00
07/05/2021 TLO705 TRUL Withdrawal -$5,00
07/02/2021 33321183 Western Union CACERES $100.00
07/02/2021 33321183 Pre-Release Transaction -$25.00

Inmate #: 71515050

(

€)
Date:
Time:

Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 32 of 50 PagelD #: 46

Inmate No: 71515050

08/15/2021
06:17:11 PM

Location: BRO

. Federal Bureau of Prisons
TRULINCS Account Transactions - Commissary
Personal Inmate Information

Inmate Name: BAEZ, RAUL

Available Balance: $153.14

 

 

Date Reference # Transaction Type Sender Last name Amount
08/14/2021 TLO82021 Pre-Release Transaction $150.00
08/13/2021 TLO813 TRUL Withdrawal -$5.00
08/13/2021 70 Sales -$92.25
08/11/2021 TLO811 TRUL Withdrawal -$5.00
08/11/2021 TLO82021 Pre-Release Transaction $50.00
08/11/2021 TLO811 TRUL Withdrawal -$5.00
08/09/2021 TLO809 TRUL Withdrawal -$5.00
08/09/2021 TLO82021 Pre-Release Transaction $3.20
08/07/2021 TLO807 TRUL Withdrawal -$5.00
08/06/2021 WIPP0O721 Payroll - IPP $12.80
08/06/2021 WIPP0721 Pre-Release Transaction -$3,20
08/05/2021 TLO805 TRUL Withdrawal -$5,00
08/03/2021 TLO803 TRUL Withdrawal -$5,00
08/03/2021 TLO82021 Pre-Release Transaction $50.00
08/02/2021 ‘TLO802 TRUL Withdrawal -$5.00
08/02/2021 3 Sales -$106.95
08/01/2021 TLO801 TRUL Withdrawal -§5.00

Inmate #: 71515050

9
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 33 of 50 PagelD #: 47

&

Be rse24.i0a2 WORK PERFORMANCE RATING - INMATE cpFRM
ocr

 

 

Inmgie's Name BAEZ Register 7 5) 5 . 0 sp Unit A
IAm)m -_)) 20) 2) — Gay 7]

Bonus Justification

 

 

 

 

 

Signature and Date of Dept. Head Approval

 

Route to Dept. Head for Review, Then to Unit Team

 

Instructions: Circle the best statement in each area. Base your rating on the inmate's overall performance for the rating period--neither the inmate's best day nor
worst oR ae compared to what is expected of
satisfactory worker in the assignment.

A. QUALITY OF WORK 1 5
- Unsatisfactory. Makes more errors than should for this level of training. Work must be redone.
2. Fair. Careless; makes mistakes and does not check work. Should do better work.
3. Satisfactory, Makes some mistakes but no more than expected at this level.
Good. Makes fewer mistakes than most inmates at this level of training. Does Journeyman level work.
Outstanding. Does superior work

B. QUANTITY OF WORK
» Unsatisfactory. Lazy, wastes time, goofs off. 7
2. Fair. Does just enough to get by. Has to be prodded occasionally.
3. Satisfactory. Works Steadily but does not push self. :
Good. Willing Worker. Does a full cays work and wastes little time.
Outstanding. Drives self exceptionally hard all the time.
Cc. INITIATIVE
Unsatisfactory. Always waits te be told what to do. Needs help getting started.
Fair. Usually relies’ on others to say what needs to be done. w, z
: gacaotactory Can adapt to changes in routine, Will start work without waiting to be told.
1. Good. Can plan own work well. Acts on own in most things. Doesn't wait to be told what to do.
Outstanding. Has good ideas on better ways of doing things.

NTEREST; EAGERNESS TO LEARN

oor, Shows no interest in dob. Regards job as a drag or waste of time.

air. Shows minimal interest but not Vey @ager to learn.

atisfactory, Shows average amount of intere&St. Wants to learn own job but does not put forth extra effort, .

Good, Above-average interést in job. Asks questions about own work and related work. May do extra work to improve skills.

Ovestanding. Eager to master job. Wants to know everything there is to know about it. May read up on own time or volunteer to do things that
will improve knowledge.

 

sD

D.

rer

iy

Queene

H

LITY TO LEARN

oor. Has vezy low aptitude and is vEty Slow to learn. Even when given extra instruction unable to learn, no matter how hard trying.

air. Slow but if tries eventually will pick up the skills. Needs’more instructions than most,

Average. No slower and no faster to learn than most inmates, Requires average amount of instruction.

ood. Learns rapidly, Good memory. Rarely makes the same mistake twice. é 5 .
Supakedaing. Very quick to learn. Excellent memory. Is learning much more rapidly than most inmates assigned here. Never makes the same mistake
wice.

 

F. NEED FOR SUPERVISION; DEPENDABILITY; SAFETY; CARE OF EQUIPMENT ‘

Needs constant supervision. If left unsupervised will foul up, get in trouble, or wander off. Undependable.
Needs closer supervision than most. Not very gepencabie.
Average, Can be relied on for certain things but must be supervised by others. Usually prompt and dependable.
Needs little supervision. Good record of gependapsiity an promptness.

Ne supervision required. Completely dependable in all things.

ta

y

G. RESPONSE TO SUPERVISION AND INSTRUCTION i
1. Poor. Resentful and hostile. May argue with supervisor.
2. Fair. Resists or ignores suggestions. :
3. aatastactory. Gpnerally does what is told without any fuss.
Good. No hostility or resentment. Tries to improve.
Outstanding. MakeS a real effort to please the instructor. Does exactly as is told.

H, ABILITY TO WORK WITH OTHERS
i. Poor. Negativistic, hostile, annoying to others. .
2. Fair. Doesn't make friends easily. Has some interpersonal difficulties.
3. satisfactory. Gets along OK with most co-workers and is accepted by them.
4 ly, congenial. helpful; others like to work with.
Outstanding, ts along well with everyone. Very popular.

I, OVERALL JOB PROFICIENCY ; 4
Based on this inmate's overall perfermance during this work period, if this inmate was an employee of yours in the community would you:

1. Fire or lay off that individual? .
2. Transfer the person to a less demanding deb at _a lower pay scale?
3. Continue to employ the person but without a raise or promotion this time?
Raise the person's pay but keep the person at the, same job?
Promote the person to’a more demanding job at aAiigher pay rate?
J. GRADES AND PAY 0
1. Performance Pay - Grade Class (Circle one), eee ~4-M, f
2. Hours of Satisfactory work oO .

 

3. Regular Pay 4 [ZO ee .
4. Bonus Recommended: yes; ane ct
a3

Total Pay a £ [20

Pm 1

Supervisor's Signature AY) Date 2 - a 3 - al
Inmate's “a Ko D L an bate q- L3r ZA

Inmate Was requested to sign this rating, but refused, citing the following reason:

R

 

 

 

 

 

Staff Witness' Signature Date

 

 

(This form may be replicated via WP) Replaces BP-S324, OCT 94
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 34 of 50 PagelD #: 48

P6 LOO ‘pPzeS-da seaRtTdoy (aM BTA paqeottdaz aq Aeuw wroz styL)

 

ajed Srnjeubts ,ssauysm 7729S

 

 

suoseaz BuyAoTTOJ |ay2 Guyazo ‘pasnzaz ang ‘6uyiez stya ubys o2 paysanbaz sea = ajewuy

—_ C7
1Z-SL SF avy asesiings scstweuy
C-SE-C om Tee GR srrstetts esroctnotng

i AS

Ob Aeg TeIOL *¢
. oy ee ed
THVE”W GZ + oe dl Inbou -¢

¥ L t yzom AzrojoeyHTIeS JO sznoH “Zz

—-2z Coue ®TDITD) SSBTD aperg - Aeg aoueuzozraq -J{
k¥d ONY SEaWHd ‘©

geqet Aed zaybty e ye qoC Butpuewsep azow e oj uoszead ay ajouorg

eqoC sues oy] Je uoszad ayy daay jnq Aed s,uosized ay] astey
29WT2 STYQ UOTJOWOId ZO aSTeZ eB 4NOUITM Inq UuoSszed ayq AoTdwa of SnuT\UOD “EF
geaTeos Aed zamoT B 22 Got buypuewap ssotT e 07 uosied ayj TaysueizL -Z
ETENPTATPuT Aeyy FO AeT AO arty “T

:noA ptnom Aayunuwos ayy ut sanoA Jo saAoTdwa ue sem aQewUT sty FT ‘potred yz0mM stTyR Bbutanp aouewzoszad T{TeraAO S,aqeWUT BTYR UO paseg
AONAIOIAOUd €OL TIWURAO ‘I

qIA [Tas Suore 8399 -Butpueqsino
jdjeay ‘Tetuabuea ¢ Tpuseyzg_ “poog
uate yo BuojtTe sjag *“Azoasezysties -
[ysea Spuatiy syeu 3,usa0q ‘xzteg °
uue ‘BT TIsSOY “OTAISTATIeDSN *TOOg *

SUAHLO HLIM WHOM OL ALITII

*pTol st se AT IOexe saog “zOJONAAsUT |YyR aseaTd of AI0ZJa Tear e sayeW “Huypueqsyno
*aaordulT Of satIL ;quSmrs Ss e7 zo A3TTTasoYy ON ‘poos

*seng Aue Jnoy3tM PTO ST 2eYM saop qrersue5 *AZTOADEZSTRES *

*suotjsabhns saroubt 3O sysjtsay ‘ateg *

szostAzadns yjtm onbie Aew “aTT4soy pue [ny jUussay ‘160g

NOTLOOMISNI ONY NOISIAWZdNS OL ASNOdSHH “9

 

 

 

 

 

 

 

Roa

‘zetndod Azan ‘auoAzaaa

SMITA YIOM 09 BATT Sz9yIO 77

‘maya Aq paqjdasse St pue srayzOM-05 sow
“SaTVINOTIITP Teucszadzaqjuy swos seq 7%

y

n
‘ a
*szayq0 034 Buyéa

em

‘H

QF

ay

: “shurya TT? ut etqepueden Ayaqzetduop -pextnbaz uotstazednes on
*ssouzdword ue Al;~T}qepusedap yo pxodar pooy “uoTSstazadns aTIITT_ spoon
‘aTqepuedap pure qdword Attensn ‘saayqo Aq pastaradns aq p . Tt

aso 4ng sbutya Ute3za9 TOJ uo patter aq ueD ‘sheraay
‘atqepuadep AzeaA JON “Qsow uPyQ uOTSTAZadns asoTD spaeN °Z
‘aTqepusedapun ‘*FyO JepuemM TO ’atTqnozy uy yab ‘dn tnoz TIT pastazadnsun ayaT JI “uoTstATedns Queqsuco spaoN *T
ENEWdINOA 20 TAWO 'ALGAWS ‘ALITIGVONAdad ‘NOISIAWHANS YOX ARAN ‘a
*aOTM
DYXeISTU SUES aya sayeuw TaAeN ‘azay paubysse saiewut ysow uey3 Atpydex sxow yonw Suyuzeay sy ‘Axowew AuaTTeoxg “urestT 03 yOTNb Araq *Suypueqsing
. “SOTM] SxeIETU sues aya saxeuw AToezey ‘Axowaul pooy ‘Artptdez suzeaT  ‘*poo5
“uot onzAsuyT JO Qunowe shexaae saztnbay ‘sajewut Ysow uey} ureat 93 Toa\sey ou pue TemoTs oN “eberaay *¢
"sour UPY SUOTIONIASUT |IOW_SpaaN “STITXS ayQ dn yoTd Figs ATTenaueae FoTII FT ang MoTS "Ite 7¢
‘BuyAxq prey Moy zaqjew ou ‘uzvaT OF STQeUN UoTIONIASUT eTRxe UdATH USYA usAG “UTRAT 0] MOTs Aten ST pue apngtade mot Azan sey ‘100g *T
NYVAI OL ALITIGVN ‘2

:PEpeTAgUy aaordwt [TTA
2ey3 sHuty3 op of raajuntoa zo awta umo uo dn peaz Aew *4t 4Noqe mouxy 03 Sst azayR ButyzATana moux 03 squem ‘qof zazsew oj} tabeq *butpue3sjng
“STTTYS aaordut 09 YIOM BzAxa Op APM “YIOM PaReTSI pue yIOM UMO 4noge SuOT Isanb sysy ‘qo ut Ysaraquy aberane-anoqy ‘poog *
‘azrogjga e23x%9 YRZOF And Jou saop Jnq qof uMO UITeAaT 03 SRURM “J8SaTazUT FO JuNOoWe abezaae smoyg ‘AzoqzoessTaes “Ee
‘uz@aT 0} rabea Adon YOU 3nq 4saTa\UT TeRUTUTW sMOUS “ater *Z
“auta JO sasem zo bezp e se qof spiebay ‘gol ut jJsertequt ou smousS ‘200g *T
NUWAT OL SSENUIIVa

*sbuty3 Butop Jo sAem 239339q UO seaptT pooh seq ‘Sbutpurqs3no
“op 03 3RUM PTO3_aq 03 JTeM 2,USa0q ‘*sbuUTY 3 JsOW UT UMO UO S2OY “TT@M ¥IOM UMO uerd ued *pooy
"PTO aq OF BuyATem 4JnoyITM YIOM YTLIS TTTM ‘auUT|nor ut sabueys of 3depe urg ‘ArojzoessTIeS “EC
‘auop oq Oj Speau jeym Avs 03 szayIO uo SazTaz ATTensq ‘aper ‘2
*paqzeqs Buyaieb dtay spaan ‘op 02 JeyM pTo a aq 09 sitem shemty “Azojoeystyesun *T
WILINI "3

‘owt? 942 TTe prey Ap gedoradsoxs JTas saatiq_ ‘Sbutpueqsano
‘aut aTAATT saqsemM pue yIomM s,Aep TIN} 2 saoq *raxIOM Buttitm ‘poo
"JTas ysnd Jou sacap ri ATypeeag S¥IOM ‘ArojSezZsTAeS “Ee
*A[Teuotseo990 peappoid aq of sey "Aq Jab 03 Ybnous ysnl saog ‘ategq *Z
“JjO Soo ‘auwty seqjsem ‘Azeq ‘Azoqoeysstaesun *
WHOM JO ALIINWOO “&

yYIOM TOTIadns sa0q *butpurqysino
“430M [TSaaT ueuASUZNOL saoqg ‘Buyuzer3 jo Eaast STU 32 SoReWUT BSOW UPYR SexXeAsSTW TeMay SexeW *POoD
*Ta@nat BTYR 3@ pejydaedxe uPy aTOW OU Inq SaxyeIstU suwos sayeq “ATOJORTSTIeS “Ff
*yIOmM ZTajjeq Op PTNoYS '¥IOM yOayo Jou sa0p pure Saye jst saxyew /ssatTareg ‘ateq “Zz
*auopaz aq asnw ytoMm ‘butuyery JO TeaAaT STU} TOF PTNoys uey. sz0zIS ezroWw saxeW “ATOIJOBTSTIABsun *
WHOM JO ALITWOO ‘¥v

quamub yeas ay. Uy zayz0n AzozsezET;3e6
@ JO pajoadxa sy Jaya of paredwos se--Arp .S70A
zou kep isaq &,a3Rwuy ayy zeyyzau--pofazed Bupaex ayi yoy sourwzozrad TTezsAO B,aqauUy ayy uo Huyzer rnok aseg ‘ware yoes UT JuawSINIe 3s9q BY aTozzQ i#uoTIoNzysuT

 

ORAL IFUN OF UBYL ‘ABTASY Toy Peay ‘3deq 03 aInoy

 

Teaozddy pray -3deq so aieq pur ornjeubss

“STPAL SHAM AGL 0d ea eT FLL OAL
THAT yantad sit ao 2elsino YANG) Wen da 97ttaM, 2AM

f

LU ........| (2/%t/2 - [e122
OSO-GISILE Cary Wg

“On zaqQstbax BERN E,apeuuy

 

 

 

 

 

      
  

 

 

 

86 LOO
WHid) GIWANI - ONILWa SQNWWHOdTdad WHOM 250'b2es-da
- i e
JALE PATTERN RISK SCORING

Register Number: 71515-050 Date: 11/17/2020

Inmate Name: ° Baez, Raul

1. Current Age

Click on gray dropdown box to select, then click on
dropdown arrow

2. Walsh w/Conviction No
Y
3. Violent Offense (PATTERN) No
Y
. Criminal History Points 0-1 Points
2-3 Points
4-6 Points
7-9 Points
10-12 Points
> 12 Points
5. History of Escapes None
> 10 Years Minor
5 - 10 Years Minor
<5 Years Minor, Serio
6. History of Violence None
> 10 Years Minor
> 15 Years Serious
5-10 Years Minor
10-15 Years Serious
<5 Years Minor
5 - 10 Years Serious
<5 Years Serious
7. Education Score Not Enrolled
HS Degree /G Enrolled in GED
HS GED
Drug Program Status No DAP eted
No Need NRDAP C
RDAP Co
No Need
9. All Incident Reports (120 months) 0
1
2
>2
10. Serious Incident Reports (120 months)
BE
2
>2
11. Time Since Last Incident Report 12+ months or no incidents
12+ months or no incidents 7-12 months
3-6 months

12. Time Since Last Serious Incident Report 12+ months or no incidents
12+ months or no 7-12 months
3-6 months
<3
13. FRP Refuse NO

OPP OPW IM IPOD SIN JOTa/ SIM /OPWIrN IPO

14. Programs Completed

eye fe fa
SInyfirm

15. Work Programs oO

0 Programs -1
-2

Total Score (Sum of Columns) General: 20 Violent:
General/Violent Risk Levels General: Violent:

OVERALL MALE PATTERN RISK LEVEL

 
US. Department of Justice Regional Administrative Remedy Appezd (s ) 4 -

Foderal Bureau of Prisons

 

Ts pe or use ball-point pen. If attachments are needed. submit four copies. One copy of the completed BP-229(13) including any avtackameses mes tac
with this appeal,

 

From: DAG Z, PAu USIS-OSO _sNo“etH Mpé - Bo. |
LAST NAME, FIRST. MIDDLE INITIAL REG. NO. UNIT INSTITUTION .

 

Part A - REASON FOR APPEAL

PUERSE See The ArTAcHed CETTIEP~ DwteD MAY 17, wet
PYD THe Kelared ENcioseb ATTVCHMEMS,

S-17-2 Kas L Baa

DATE SIGNATURE OF eee
Part B - RESPONSE

 

 

DATE REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel’s Office within 30 calendar
days of the date of this response.

 

 

 

 

 

 

 

ORIGINAL: RETURN TO INMATE CASE NUMBER:

Part C - RECEIPT
CASE NUMBER:

Retum to:

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:
DATE : SIGNATURE, RECIPIENT OF REGIONAL APPEAL
éR) BP-23065)

= tome
TRULINCS 71515050 - BAEZ, RAUL - Unit: BRO-D-A

=e ee el
eam NR ROSE EEE RH SSSSE EF KN RRO EEE Ee wesw sesas ewes neem eaneenenzeoae sesame

FROM: 71515050

TO:

SUBJECT: BP-10 (Appeal for BP-9)
DATE: 05/17/2021 05:04:26 PM

| am sending this appeal after | attempted to come to an informal resolution within the institution, BP-8 on 4-29-2021, please
see attachment (A)(1) and (A). | continued to exhaust my remedies by sending a BP-9 on 5-4-2021, please see attachment (D),
| received my response from the institution on 5-13-2021, please see attachment (E). According to my calculations | am owed
45 days time for Evidence Based Recidivism Reduction Programming and Productive Activities from 1-15-2020 to present for a
total of 795 hours, see attachment (B) and (C). Using the formula of 8 hours being considered a day, as seen in attachment (H)
under 523.42 Earning First Step Act Time Credits. Then 240 hours is a month, for a total of 15 days earned time credit because}
of my pattern score, see attachment (G). | have also completed 1430 hours of paid work, according to my calculation of pay
divided by .40 cents equal hours, which is equally 89 days, see attachment (F). Finally please see attachment (I) for hours
eamed after completion of course. Thank you for your time for reviewing my appeal.

Raul Baez 74515-050

 
epartment of Justice Regi LAd t ti R d A I
US. Dep fJ Tracking #7918 225 DOOR OLS oa (\o)

Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitte
with this appeal.

From: aez , Rau/ TIS 1S -O50 S-Morth DA-03-03 Me reokely uh

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. INSTITUTION
Part A - REASON FOR APPEAL

L am S thd ing this in reterence fo my case  Remecl FD
+. 1079926 -RK]. The response due date, ay Seep
1a attachment (A) 15 substantially Way past the due
inte. Lam Trying fo ob far an an Swe" tn order fo

8-09-2oal | fiand! fb

DATE ~ "SIGNA’ {EOS REQUESTER
Part B - RESPONSE

Federal Bureau of Prisons

   

 

 

 

 

DATE REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must he received in the General Counsel’s Office within 30 calendar
days of the date of this response.

 

 

 

ORIGINAL: RETURN TO INMATE CASE NUMBER:
Part C - RECEIPT
CASE NUMBER:
Return to: :
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

 

DATE @ SIGNATURE, RECIPIENT OF REGIONAL APPEAL
BP-230([2)
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 39 of 50 PagelD #: 53 (%)

EXTENSION OF TIME FOR RESPONSE - ADMINISTRATIVE REMEDY

DATE: JULY 29, 2021

FROM: ADMINISTRATIVE REMEDY COORDINATOR
NORTHEAST REGIONAL OFFICE

TO : RAUL BAEZ, 71515-050
BROOKLYN MDC UNT: K CADRE M QTR: DO3-003L

ADDITIONAL TIME IS NEEDED TO RESPOND TO THE REGIONAL APPEAL
IDENTIFIED BELOW. WE ARE EXTENDING THE TIME FOR RESPONSE AS PROVIDED
FOR IN THE ADMINISTRATIVE REMEDY PROGRAM STATEMENT.

REMEDY ID : 1079926-R1

DATE RECEIVED : MAY 24, 2021

RESPONSE DUE ¢ GULY 23, 2021

SUBJECT 1 : OTHER JAIL TIME CREDIT

SUBJECT 2 :
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 40 of 50 PagelD #: 54

Exh b+ AO

 
 

Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 41 of 50 PagelD #: 55

 

 

 

 

Embrace after haiting 6t

 

‘LLOVE YOU ALLY’
Family members em-
brace Thursday after .
the shooting at Rigby
MS in Idaho where
three people were shot
but none killed. Krista
Turnblom Gneltlng
atte able to dis-
arm the sixth-grade girl
who had come to school |
acking a handgun and
jilred off several shots,
injuring two students
and one school staffer,
a custodian named Jim
Wilson. “Thank you! |
love you all,” Gneitin
wrote after the shooting.

 

By YARON STEINBUCH

disarmed a sixth-grade girl
who opened fire at an
Idaho middle. school,
wounding two students and
a custodian, thanked the
community for its support
after the shocking incident.

“My heart is touched-by
all the incredible ee
ing of love I've received,”
Krista Turnblom Gneiting
wrote on-Facebook hours
after she disarmed the girl

_ant held her until cops
~~ arrived.

“Thank you. I don’t want
money, I just appreciate
the incredible support of
Rigby!!! I love my students
so much! It is why I teach!!
They ‘make my _ heart
happy every every day!!!!”
Gneiting continued.

“All of the staff at Rigby
did their part and kept our
wonderful children safel
Thank you! I love you all
and we will get through
this together,” she added
after the shooting at Rigby
MS shortly after 9 a.m.
Thursday.

The three victims suf
fered bullet wounds to the
arms and legs and are ex-
pected to survive, officials
said.

The girl pulled a hand-
gun from her bag and fired
multiple rounds both

The heroic teacher who-

h-grade snooier

 

inside and outside the
school, according to Jef-
ferson County Sheriff
Steve Anderson. .

Prosecuting attorney
Mark Taylor said the girl
could be charged with
three counts of attempted
murder, adding that his of-
fice will make the decision
once authorities conclude
their investigation, accord-
ing to EastidahoNews.com.

Police are investigating
where she got the firearm
and what motivated her to
turn it on her classmates,
authorities said.

The custodian who was
wounded, identified as
Jim Wilson, was report-
edly treated at Eastern
Idaho Regional Medical
Center and released by
Thursday afternoon.
One student was shot
once in an extremity and
may require surgery, said
Dr. Michael Lemon, the
hospital's trauma medical
director. The other stu-
dent was shot potentially
twice and hit in two limbs,

“The fact the injuries are
as insignificant as they are
— they could be so much
worse, so we feel abso-
lutely blessed,” Lemon said.

All Friday classes were
canceled in the district be-
cause of the shooting and
counselors have been
made available.

 

 

Judge: ‘Morons’ run jails

A senior judge in New York blasted
the conditions of two notorious fed-
eral jails in the city during a recent
sentencing hearing — saying they are
run by “morons” who subject prison-
ers to disgusting conditions, accord-
ing to a court transcript.

Manhattan federal Judge Colleen
McMahon ranted about the inhu-
mane conditions at the Metropoli-
tan Correctional Center in lower
Manhattan and the Metropolitan

Detention Center in Brooklyn dur-
ing the sentencing of convicted
drug dealer Tiffany Days.
McMahon said the lockups were
“run by morons” who fail to “do
anything meaningful” about condi-
tions at the jails, according to the
transcript of the April 29 hearing.
The judge added wardens at the
facilities “cycle repeatedly, never
staying for longer than a few months
or even a year.” Ben Feuerherd

 

Mom-killer:

The fiend accused of stomping on
an Asian woman’s head in a Mid-
town hate attack previously told a
New York parole board that he had
an excellent relationship with his
mother and “loved” her — despite .
knifing her to death years earlier.

Brandon Elliot, 38, had been
locked up for killing his mother. in
2002 and denied parole twice but
was then granted release by the
board in 2019, .

‘l loved her’

“Thad an excellent relationship. She
was a hardworking parent... I loved
her,” Elliot told the board, according
to a partially redacted transcript re-
viewed by The Post.

In March of this year, Elliot drew
national outrage when he was alleg-
edly seen on video mercilessly
punching and kicking a 65-year-old
Asian woman, and screaming: “F--k
you, you don’t belong here!"

Tina Moore and Ben Feuerherd

Tz0z ‘@ AeW ‘Aepames ysog 410, MAN g

wosysodAu
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 42 of 50 PagelD #: 56

75272

Federal Register/Vol. 85, No. 228/Wednesday, November 25, 2020/Proposed Rules

(H)

 

sentenced under the U.S. Code and in
the custody of the Bureau who is not
serving a term of imprisonment for a
conviction specified in 18 U.S.C.
3632(d)(4)(D). Only an “eligible inmate”
is eligible to earn FSA Time Credits. An
inmate who is in the custody of the
Bureau, but is serving a term of
imprisonment pursuant to only a
conviction for an offense under the law
of one of the fifty (50) states, the District
of Columbia, Guam, Puerto Rico, the
U.S. Virgin Islands, the Commonwealth
of the Mariana Islands, American
Samoa, or any other territory or
possession of the United States is not an
“eligible inmate.”

(2) Eligible to have FSA Time Credits
applied towards pre-release custody or
early transfer to supervised release. Any
inmate who is subject to a final order of
removal under immigration laws as
defined in 8 U.S.C. 1101(a)(17) is not
eligible to have FSA Time Credits
applied towards pre-release custody or
early transfer to supervised release
under 18 U.S.C. 3624(g),

§523.42 Earning First Step Act Time
Credits.

An eligible inmate who successfully
completes an Evidence-Based
Recidivism Reduction program or
Productive Activity that is assigned to
the inmate based on the inmate's risk
and needs assessment may earn FSA
Time Credits as follows:

(a) An eligible inmate must
successfully complete each Evidence-
Based Recidivism Reduction program or
Productive Activity before the inmate
may earn FSA Time Credits. FSA Time
Credits will not be given for anything
less than successful completion of each
Evidence-Based Recidivism Reduction
program or Productive Activity.

(b) After an eligible inmate
successfully completes an Evidence-
Based Recidivism Reduction program or
Productive Activity, the eligible inmate
will be awarded ten days of FSA Time
Credits for every thirty ‘‘days"’ of
participation in a successfully
completed Evidence-Based Recidivism
Reduction program or Productive

Activity. For purposes of earning FSA

Time Credits, a “day” is defined as one
eight-hour period of participation in an
Evidence-Based Recidivism Reduction
program or Productive Activity that an
eligible inmate successfully completes.

() Low/Minimum recidivism risk. An
eligible inmate will earn an additional
five days of FSA Time Credits for every
thirty ‘‘days” of participation in a
Evidence-Based Recidivism Reduction
program or Productive Activity that the
eligible inmate successfully completes if
the inmate:

(1) Is determined by the Bureau to be
at a minimum or low risk for
recidivating; and

(2) Has not increased his or her risk
of recidivism over the most recent two
consecutive risk and needs assessments
conducted by the Bureau. For purposes
of earning FSA Time Credits, a ‘‘day”’ is
defined as one eight-hour period of
participation in an Evidence-Based
Recidivism Reduction program or
Productive Activity that an eligible
inmate successfully completes.

(d) When FSA Time Credits may be
earned. FSA Time Credits may only be
earned by an eligible inmate:

(1) For an Evidence-Based Recidivism
Reduction program or Productive
Activity authorized by the Bureau, that
is assigned to the particular inmate
based on his or her risk and needs
assessment, and which the eligible
inmate successfully completes on or
after January 15, 2020; and

(2) After the date that the inmate's
term of imprisonment commences. An
inmate’s term of imprisonment
commences when the inmate arrives or
voluntarily surrenders at the designated
Bureau facility where the sentence will
be served.

(3) FSA Time Credits can only be
earned while an eligible inmate is in a
Bureau facility. FSA Time Credits will
not be earned in a Residential Reentry
Center or on home confinement.

§523.43 Loss of FSA Time Credits.

(a) Inmates may lose earned FSA
Time Credits for violation of prison
rules, or requirements and/or rules of an

Evidence-Based Recidivism Reduction
program or Productive Activity. The
procedures for loss of FSA Time Credits
are those described in 28 CFR part 541.

(b) Inmates may seek review of the
loss of earned FSA Time Credits
through the Bureau’s Administrative
Remedy Program (28 CFR part 542).

(c) Inmates who have lost FSA Time
Credits under this regulation may have
part or all of the FSA Time Credits
restored to them, on a case-by-case
basis, after:

(1) Clear conduct for at least four
consecutive risk and needs assessments;
or

(2) In the case of a loss of FSA Time
Credits due to a violation of the
requirements and/or rules of an
Evidence-Based Recidivism Reduction
program or Productive Activity, after
successful completion of an Evidence-
Based Recidivism Reduction program or
Productive Activity assigned based on
the risk and needs assessment after the
date of the rule or program violation.

PART 541—INMATE DISCIPLINE AND
SPECIAL HOUSING UNITS

g 2. The authority citation for part 541
continues to read as follows:

Authority: 5 U.S.C. 301; 18 U.S.C. 3621,
3622, 3624, 4001, 4042, 4081, 4082 (Repealed
in part as to offenses committed on or after
November 1, 1987), 4161-4166 (Repealed as
to offenses committed on or after November
1, 1987), 5006-5024 (Repealed October 12,
1984 as to offenses committed after that
date), 5039; 28 U.S.C. 509, 510.

@ 3. In § 541.3, amend Table 1 by adding
the entry B.2 under the headings
‘Available Sanctions for Greatest
Severity Level Prohibited Acts”,
“Available Sanctions for High Severity
Level Prohibited Acts”, ‘‘Available
Sanctions for Moderate Severity Level
Prohibited Acts”, and ‘‘Available
Sanctions for Low Severity Level
Prohibited Acts” to read as follows:

§541.3 Prohibited acts and available
sanctions
* * * * *

TABLE 1—PROHIBITED ACTS AND AVAILABLE SANCTIONS

 

* * *

 

Available Sanctions for Greatest Severity Level Prohibited Acts

 

* *

Bid visscssesn

* * *

Forfeit up to 120 days of FSA Time Credits.
 

ropey

75268

st gase 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 43 of 50 PagelD #: 57

Federal Register/Vol. 85, No. 228/Wednesday, November 25, 2020/ Proposed Rules

 

WI; removing the city associated with
the airport to comply with changes in
FAA Order 7400.2M; and updating the
geographic coordinates of the airport to
coincide with the FAA’s aeronautical
database;

And amending the Class E airspace
extending upward from 700 feet above
the surface to within a 6,.4-mile
(decreased from a 7.3-miles) radius of
Richland Airport, Richland Center, WI,
which is contained within the Lone
Rock, WI, airspace legal description;
and updating the name (previously
Richland Center Airport) and
geographic coordinates of the airport to
coincide with the FAA’s aeronautical
database.

This action is the result of airspace
reviews caused by the decommissioning
of the Lone Rock VOR, which provided
navigation information for the
instrument procedures these airports, as
part of the VOR MON Program.

Class E airspace designations are
published in paragraph 6002 and 6005
of FAA Order 7400.11E, dated July 21,
2020, and effective September 15, 2020,
which is incorporated by reference in 14
CFR 71.1. The Class E airspace
designations listed in this document
will be published subsequently in the
Order.

FAA Order 7400.11, Airspace
Designations and Reporting Points, is
published yearly and effective on
September 15.

Regulatory Notices and Analyses

The FAA has determined that this
regulation only involves an established
body of technical regulations for which
frequent and routine amendments are
necessary to keep them operationally
current, is non-controversial and
unlikely to result in adverse or negative
comments. It, therefore: (1) Is not a
“significant regulatory action” under
Executive Order 12866; (2) is not a
“significant rule’ under DOT
Regulatory Policies and Procedures (44
FR 11034; February 26, 1979); and (3)
does not warrant preparation of a
regulatory evaluation as the anticipated
impact is so minimal. Since this is a
routine matter that will only affect air
traffic procedures and air navigation, it
is certified that this rule, when
promulgated, would not have a
significant economic impact on a
substantial number of small entities
under the criteria of the Regulatory
Flexibility Act.

Environmental Review

This proposal will be subject to an
environmental analysis in accordance
with FAA Order 1050.1F,
“Environmental Impacts: Policies and

Procedures” prior to any FAA final
regulatory action.

List of Subjects in 14 CFR Part 71

Airspace, Incorporation by reference,
Navigation (air).

The Proposed Amendment

Accordingly, pursuant to the
authority delegated to me, the Federal
Aviation Administration proposes to
amend 14 CFR part 71 as follows:

PART 71—DESIGNATION OF CLASS A,
B, C, D, AND E AIRSPACE AREAS; AIR
TRAFFIC SERVICE ROUTES; AND
REPORTING POINTS

w 1. The authority citation for 14 CFR
part 71 continues to read as follows:

Authority: 49 U.S.C. 106(f), 106(g); 40103,

40113, 40120; E.O, 10854, 24 FR 9565, 3 CFR,

1959-1963 Comp., p. 389.

§71.1 [Amended]

g 2. The incorporation by reference in
14 CFR 71.1 of FAA Order 7400.11E,
Airspace Designations and Reporting
Points, dated July 21, 2020, and
effective September 15, 2020, is
amended as follows:

Paragraph 6002 Class E Airspace Areas
Designated as a Surface Area.

* * * * *

AGL WI E2 Lone Rock, WI [Remove]

Paragraph 6005 Class E Airspace Areas
Extending Upward From 700 Feet or More
Above the Surface of the Earth.

* * * * *

AGL WIE5 Lone Rock, WI [Amended]

Tri-County Regional Airport, WI

(Lat. 43°12°43” N, long. 90°10'47” W)
Richland Airport, WI

(Lat. 43°17’00” N, long. 90°17’54” W)

That airspace extending upward from 700
feet above the surface within a 6.5-mile
radius of the Tri-County Regional Airport,
and within a 6.4-mile radius of the Richland
Airport.

Issued in Fort Worth, Texas, on November
19, 2020.
Steven T. Phillips,

Acting Manager, Operations Support Group,
ATO Central Service Center.

[FR Doc. 2020-25973 Filed 11-24-20; 8:45 am]
BILLING CODE 4910-13-P

DEPARTMENT OF JUSTICE
Bureau of Prisons
28 CFR Parts 523 and 541

[BOP-1176P]
RIN 1120-AB76

FSA Time Credits

AGENCY: Bureau of Prisons, Justice.
ACTION: Proposed rule.

 

SUMMARY: This proposed rule would
codify the Bureau of Prisons (Bureau)
procedures regarding time credits as
authorized by the First Step Act of 2018
(FSA), hereinafter referred to as “FSA
Time Credits.” The FSA provides that
eligible inmates may earn FSA Time
Credits towards pre-release custody or
early transfer to supervised release for
successfully completing approved
Evidence-Based Recidivism Reduction
programs or Productive Activities thal
are assigned to the inmate based on the
inmate’s risk and needs assessment.
Eligible inmates include those
individuals who are sentenced under
the U.S. Code and in the custody of the
Bureau. However, as required by the
FSA, an inmate cannot earn FSA Time
Credits if he or she is serving a sentence
for a disqualifying offense or has a
disqualifying prior conviction.
However, these inmates can still earn
other benefits, as authorized by the
Bureau, for successfully completing
recidivism reduction programming.
DATES: Electronic comments must be
submitted, and written comments must
be postmarked, no later than 11:59 p.m.
on January 25, 2021.

ADDRESSES: Please submit electronic
comments through the regulations.gov
website, or mail written comments to
the Rules Unit, Office of General
Counsel, Bureau of Prisons, 320 First
Street NW, Washington, DC 20534.

FOR FURTHER INFORMATION CONTACT:
Sarah Qureshi, Office of General
Counsel, Bureau of Prisons, phone (202)
353-8248,

SUPPLEMENTARY INFORMATION:

Posting of Public Comments

Please note that all comments
received are considered part of the
public record and made available for
public inspection online at
www.regulations.gov. If you want to
submit personal identifying information
(such as your name, address, etc.) as
part of your comment, but do not want
it to be posted online, you must include
the phrase “PERSONAL IDENTIFYING
INFORMATION” in the first paragraph
of your comment. You must also locate
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 44 of 50 PagelD #: 58

75270

Federal Register/Vol. 85, No. 228/Wednesday, November 25, 2020/ Proposed Rules

 

procedures for the reduction of FSA
Time Credits for inmates under these
circumstances. See 18 U.S.C. 3632(e). If
this occurs, inmates may seek review of
the loss of earned FSA Time Credits
through the Bureau’s Administrative
Remedy Program (28 CFR part 542).

Also, inmates may have part or all of
the lost FSA Time Credits restored to
them, to be determined on a case-by-
case basis, after clear conduct for at least
four consecutive risk assessments. In the
case of a loss of FSA Time Credits due
to a violation of the requirements and/
or rules of an Evidence-Based
Recidivism Reduction program or
Productive Activity, an inmate may
have FSA Time Credits restored if the
inmate successfully completes an
Evidence-Based Recidivism Reduction
program or Productive Activity assigned
to the inmate based on the inmate’s risk
and needs assessment after the date of
the rule or program violation, again, to
be determined on a case-by-case basis.

The Bureau also proposes to make
conforming amendments in 28 CFR part
541 to regulations on inmate discipline.
As part of the FSA Time Credits
proposal, the Bureau proposes to add in
§ 541.3, Table 1 (Prohibited Acts and
Available Sanctions), appropriate
sanctions to allow for forfeiture of FSA
Time Credits in escalating amounts
depending on the severity level of the
prohibited act committed. The FSA
Time Credit forfeiture sanctions mirror
the current forfeiture sanctions in place
for loss of Good Conduct Time. If an
inmate commits a second violation of
the same Low Severity prohibited act
code within a six months, that inmate
may receive a sanction of forfeiture of
up to 7 days of FSA Time Credits, but
a third violation of the same prohibited
act within six months period may result
in a sanction of forfeiture of up to 14
days of FSA Time Credits. For
commission of a prohibited act in the
Moderate category, a sanction up to 30
days of FSA Time Credits credit may be
applied, Commission of a High Severity
act may result in forfeiture of up to 60
days of FSA Time Credits, and
commission of a Greatest Severity act
may result in forfeiture of up to 120
days of FSA Time Credits.

All sanctions involving loss of FSA
Time Credits may only be imposed by
in the discretion of a Disciplinary
Hearing Officer (DHO) after the process
described in 28 CFR part 541, and may
also be appealed through the Bureau’s
Administrative Remedy Process
described in 28 CFR part 542. The
procedures in 28 CFR parts 541 and 542
allow for inmate discipline and an
appeals process that are both well-
established and consistent with current

Bureau operations. Bureau DHOs will
use their considerable correctional
experience and training, as they
currently do, and will only, after careful
consideration of several factors,
including the nature and seriousness of
the violation in connection with the
FSA Time Credit Program, limit
appropriate sanctions to befit the nature
of the prohibited act committed.

Regulatory Analyses

Executive Orders 12866, 13563, and
13771

This proposed rule falls within a
category of actions that the Office of
Management and Budget (OMB) has
determined constitutes a ‘‘significant
regulatory actions” under section 3(f) of
Executive Order 12866 and,
accordingly, it was reviewed by OMB.

The economic impact of this proposed
rule is limited to a specific subset of
inmates who are eligible to both earn
and apply FSA Time Credits towards
additional prerelease custody or early
transfer to supervised release.

Under the FSA, FSA Time Credits
may be earned by an eligible inmate
who is assessed to have a minimum or
low risk for recidivating and who has
had no increased risk of recidivism over
the most recent two consecutive
assessments conducted by the Bureau.
Consistent with the FSA, inmates in
Bureau custody are assessed under its
risk assessment system, Prisoner
Assessment Tool Targeting Estimated
Risk and Need (PATTERN), which
includes both static and dynamic
elements. For example on August 27,
2020, 131,386 inmates had been
assessed under PATTERN and received
a PATTERN score were in Bureau
custody. The PATTERN scores for the
entire group of 131,386 were: 50,060
classifed as high; 25,043 classified as
medium; 38,084 classified as low; and
18,199 classified as minium. Of these
inmates, approximately 65,000 would
be ineligible to earn FSA Time Credits
under the FSA due to the inmate’s crime
of conviction. This data represent a
snapshot of those inmates in Bureau
custody as of August 27, 2020, The
Bureau anticipates that this data will
change continually, as inmates in
custody earn reductions in PATTERN
risk classification, based on program
participation and other dynamic factors,
and inmates enter and release from
Bureau custody.

The Bureau anticipates that as a result
of this proposed rule and the FSA,
additional inmates will engage in
programming to earn FSA Time Credits.
As discussed above, FSA Time Credits
may be earned for successful

completion of an Evidence-Based
Recidivism Reduction program or
Productive Activity that is assigned to
an inmate based on the inmate’s needs
assessment. The current list of these
programs can be found at: https://
www.bop.gov/inmates/fsa/docs/
evidence_based_recidivism_reduction_
programs.pdf, These programs are
available to all inmates regardless of an
inmate’s elibility to earn FSA Time
Credits. At present, the Bureau has
existing funding that provides for each
of the Evidence-Based Recidivism
Reduction programs and Productive
Activities listed, so the Bureau will not
experience current additional
programming costs as a reslt of the
proposed rule.

The proposed rule may also result in
movement of eligible inmates who earn
FSA Time Credits from Bureau facilities
to prerelease custody in the community
(including Residential Reentry Centers
(RRCs) and/or home confinement)
earlier in the course of their
confinement and for a longer period of
time than would have previously
occurred. In some cases, this transfer of
time from secured confinement to
prerelease custody may result in
increased costs, depending on the
relative costs of the inmate’s current
facility and the costs associated with
housing and/or supervision in
prerelease custody.

The proposed rule may also result in
the early transfer of inmate from
custody to supervised release,
functionally shortening their sentences.
In such cases, the Bureau would benefit
from the avoidance of costs which
would otherwise have been incurred to
confine the affected inmates for that
amount of time.

Notably, this proposed rule is limited
to the processes for earning, awarding,
and losing FSA Time Credits, and does
not address the mechanisms through
which those FSA Time Credits may be
applied towards additional time in
prerelease custody or early transfer to
supervised release. Future decisions on
that issue will significantly impact the
relative amount of cost increases and
cost savings to the Bureau. At present,
therefore, specific costs or savings for
these future actions cannot be
calculated. Further, any increased costs
or savings resulting from application of
this proposed rule will only be realized
at the end of an eligible inmate's
sentence, as they are transferred to
prerelease custody and/or released
earlier to commence their term of
supervised release. Therefore, the
increased costs or cost savings realized
from this proposed rule will not be fully
realized for years to come, as increasing
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 45 of 50 PagelD #: 59

oa

U.S. Department of Justice
Federal Bureau of Prisons

 

Evidence-based Recidivism
Reduction (EBRR) Programs

and Productive Activities (PA)

 
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 46 of 50 PagelD #: 60

The BOP assesses inmates for criminogenic needs and other needs that are associated with an increased
risk of recidivism in the following areas: Anger/Hostility; Antisocial Peers; Cognitions; Dyslexia; Education;
Family/Parenting; Finance; Poverty; Medical; Mental Health; Recreation/Leisure/Fitness; Substance Abuse;
Trauma; and Work. The needs assessment system, inclusive of the screening and other assessment
instruments and/or tools developed, is used to appropriately identify the individual needs of each inmate
to assign appropriate evidence-based recidivism reduction programming (EBRRs) and productive
activities.

Evidence-based Recidivism Reduction (EBRR) Programs

EBRR Name : as gee

 

trae rer cry
Bureau Literacy Program

(Reading, math, and writing Dependent on All BOP Dyslexia,
skills leading to high school inmate progress LS hours/day 240 institutions? Education
equivalency)
Occupational Education
Programs (Vocational training : : All BOP
and marketable skills in a wide Verles Manik a8 institutions Worle
variety of trades)
Federal Prison Industries (Trade Taaenaite Pull or shared 57 factories and 2
name UNICOR, a job skills her ; 500 farms located at 51 Work
Duration half time ee
program) facilities
National Parenting from Prison
Program (Program focused on Phase]: 4 All BOP ; 3
: weeks; Phase 2: 2hours/week 40 ane Family/Parenting
family engagement and institutions
: : 5 - 10 weeks
parenting skills)
BRAVE (CBT? for young 6 th 20 500 Beckley; Antisocial Peers,
males with first offense) mse hours/week Victorville-Medium Cognitions
Challenge (CBT for high Cosnitione
security males focused on Minimum of 9 20 At 17 high security g :
500 ie Mental Health,
substance use and mental months hours/week facilities
: 3 : Substance Abuse
illness intervention)
Female Integrated Treatment Cognitions,
(CBT program for women Varies based 20 Mental Health,
addressing mental illness, a 500 Danbury - female Substance Abuse,
individual need hours/week
trauma, substance use and Trauma,
vocational needs) Work
Mental Health Step Down 20 Allenwood- High; Coenitions
Program (CBT for SMI5 12-19 months 500 Atlanta; Butner- & a
: hours/week : Mental Health
inmates) Medium
Residential Drug Abuse
Treatment Program (RDAP) 6
(CBT for inmates with 9 months ze 500 At 88 locations® Cognitions,
: hours/week Substance Abuse
diagnosed substance use
disorders)

 

1 Hours Awarded for Completion

? All BOP institutions means the program can be offered; scheduled offerings will be based on specific population
needs,

3 CBT - Cognitive Behavioral Therapy

* See BOP National Programs Catalog for specific locations

° SMI - Serious Mental Illness

® See BOP National Programs Catalog for specific locations

oe 2]
Case 1:21-cv-04760-LDH

Oye Eine

Document 1-2 Filed 08/20/21 Page 47 of 50 PagelD #: 61

 

(short description) ~- es

Resolve Program (Trauma
treatment)

STAGES Program (High
intensity CBT for SMI and
personality disorder inmates)
Skills Program (CBT and
educational residential
programs for inmates with
cognitive impairments)

Life Connections Programs
(Faith-based values and life
skills program)

Anger Management (CBT
program to manage anger)
Assert Yourself for Female
Offenders (CBI* and
psychoeducational program that
teaches women to be assertive)
Basic Cognitive Skills
(Introductory program to CBT)
Criminal Thinking (Rational
behavioral therapy for
addressing antisocial
cognitions)

Emotional Self-Regulation
(CBT for managing personal
emotions)

Illness Management and
Recovery (CBT for SMI)
Social Skills Training (SST) for
Schizophrenia (CBT for SMI)
Threshold Program (Faith-
based program focused on
values and life skills)

40 weeks

12-18 months

12-18 months

18 months

12 Sessions

8 weeks

12-16 weeks

12-18 sessions

8-12 sessions

12-40 sessions

Varies

6-9 months

 

7 Hours Awarded for Completion

® CBI - Cognitive Behavioral Intervention

Varies

20
hours/week

20
hours/week

20
hours/week

1.5
hours/week

1 hour/week

1-1.5
hours/week

1.5
hours/week

1-2
hours/week

Up to 1.5
hours/week

Varies

1.5-2
hours/week

80

500

500

500

All female sites

except satellites;
Florence and
Danbury - male
Florence High;
Terre Haute -
Medium

Danbury; Coleman-
Medium

Petersburg - Low;
Leavenworth;
Milan; Terre Haute
- High; Carswell
All BOP
institutions

All female sites

All BOP
institutions

All BOP
institutions

All BOP
institutions

All BOP
institutions

All BOP
institutions

All BOP
institutions

Cognitions,
Mental Health,
Trauma

Cognitions,
Mental Health

Cognitions,
Mental Health

Family/Parenting

Anger/Hostility
Cognitions

Cognitions,
Family/Parenting

Cognitions

Antisocial Peers,
Cognitions

Cognitions,
Mental Health

Mental Health

Cognitions,
Mental Health

Family/Parenting
  
 

newer tS 5 oe

Gaertn itd) ee

English-as-a-Second Language

Drug Education

Non-Residential Drug Abuse
Treatment Program

Sex Offender Treatment
Program (Residential and Non-
Residential)

Ultra Key 6: The Ultimate
Keyboarding Tutor (Typing
skills)

A Healthier Me in the BOP
(Educational wellness program
for women)

A Matter of Balance (Helps
build self-efficacy in strength
and mobility)

AARP Foundation Finances 50+
(Financial literacy for older
adults)

Access (Program to assist
women overcoming domestic
violence)

Alcoholics Anonymous

Arthritis Foundation Walk with
Ease

Beyond Violence: A Prevention
Program for Criminal-Justice
Involved Women (Women
focusing on anger management)
Brain Health as You Age: You
can Make a Difference!
(Improved memory and
decision-making)

Brief CBT for Suicidal
Individuals (Addresses
suicidality)

CBT for Prison Gambling

Circle of Strength (Support
group that introduces CBI to
women)

CBT for Eating Disorders
CBT of Insomnia

Cognitive Process Therapy
(CBT to address trauma)

Productive Activities (PA)

Depends on
inmate progress

Varies

3-6 months

9-12 months

Varies

4 sessions

8 sessions

3 sessions

5 sessions

Varies

6 weeks

20 sessions

Varies

Varies

Varies

13 sessions

Varies

4-8 Session

12 sessions

Minimum of
1.5 hours/day

Varies

1.5-2
hours/week

12
hours/week
Self-paced

1.25
hours/week

2 hours/week

1.5
hours/week

2 hours/week
Varies

Varies

2 hours/week

Varies

Varies

Varies

135

hours/week
Varies

Varies

1.5
hours/week

 

24

500

20

16

10

50

20

20

20

20
10

All BOP

institutions

All BOP
institutions

All BOP

institutions
Carswell; Devens;
Elkton; Englewood;
Petersburg-
Medium; Marianna;
Marion; Seagoville;
Tucson-High

All BOP
institutions

All female sites

All BOP
institutions

All BOP
institutions

All female sites

All BOP
institutions

All BOP
institutions

All female sites .

All BOP
institutions

All BOP
institutions

All BOP
institutions

All female sites

All BOP institution

All BOP
institutions

All BOP
institutions

Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 48 of 50 PagelD #: 62

 

Education,
Work

Substance Abuse

Cognitions,
Substance Abuse

Cognitions

Education,
Work

Recreation/Leisure/
Fitness

Recreation/Leisure/
Fitness

Finance/Poverty

Cognitions,
Mental Health,
Trauma

Substance Abuse

Medical,
Recreation/Leisure/
Fitness

Anger/Hostility,
Cognitions

Medical,
Recreation/Leisure/
Fitness

Mental Health
Antisocial Peers,
Cognitions

Cognitions,
Mental Health

Mental Health
Mental Health

Cognitions,
Mental Health,
Trauma
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 49 of 50 PagelD #: 63

OT eee

(short description). -.

Dialectical Behavior Therapy
Skills Training (CBT for
managing emotions and distress)
Embracing Interfaith
Cooperations (Fosters interfaith
understanding)

Federal Prison Industries (FPI)
Lean Basics Training (Business
processing training class)

Foundation (Reentry focused
goal setting program for
women)

Getting to Know Your Healthy
Aging Body (Discusses changes
over the lifespan)

Health and Wellness
Throughout the Lifespan

Healthy Steps for Older Adults
(Reduce falls)

Hooked on Phonics (Aids in
combatting dyslexia)

Houses of Healing: A Prisoner's
Guide to Inner Power and
Freedom (Emotional literacy
and understanding)

. Key Train for ACT WorkKeys

(Building job-relevant skills)

Living a Healthy Life with
Chronic Conditions

Managing Your Diabetes

Mindfulness-Based Cognitive
Therapy

Money Smart for Older Adults
Narcotics Anonymous

National Diabetes Prevention
Program

PEER (Disabilities support
group)

Pu'a Foundation Reentry
Program (Program for women
grounded in Hawaiian culture)
Service Fit (Wellness group for
veterans)

Sexual Self-Regulation (SSR)
(CBT programs for sex
offenders)

52 sessions

§ sessions

16 hours

10 sessions

12 sessions

3 sessions

3 sessions

Varies

12 sessions

Varies

Varies

12 sessions

8 sessions

14 sessions

Varies

16 sessions

10 sessions

Varies

8 weeks

3-6 months

L5=2
hours/week

1-2
hours/week

Varies

1.5
hours/week

1 hour/week

75
hours/week

Varies

1.5 hours/day

2 hours/week

Varies

Varies

1 hour/week
2 hours/week
1-2
hours/week
Varies
Varies

1 hour/week
2 hours/week

2 hours/week

Varies

10

15

12

500

24

50

24

12

16

28

50

16

10

20

16

100

All BOP
institutions

All BOP

institutions

51 FPI facilities

All female sites

All BOP
institutions

All BOP
institutions

All BOP
institutions

All BOP
institutions

All BOP
institutions

All BOP

institutions

All BOP
institutions

All BOP
institutions

All BOP
institutions
All BOP
institutions

All BOP
institutions

All BOP
institutions

All BOP
institutions
FDC Honolulu
All BOP
institutions

All BOP
institutions

 

Cognitions,
Mental Health,
Trauma

Cognitions

Work

Cognitions,
Education,

Mental Health,
Work

Medical ,
Recreation/Leisure/
Fitness
Recreation/Leisure/
Fitness

Medical,
Recreation/Leisure/
Fitness

Dyslexia,
Education,

Work

Cognitions

Education,

Work

Medical,
Recreation/Leisure/
Fitness

Medical,
Recreation/Leisure/
Fitness

Mental Health
Finance/Poverty

Substance Abuse

Medical,
Recreation/Leisure/
Fitness

Antisocial Peers
Family/Parenting,
Trauma

Recreation/Leisure/
Fitness

Cognitions
Case 1:21-cv-04760-LDH Document 1-2 Filed 08/20/21 Page 50 of 50 PagelD #: 64

 
  

NE

(short description) = .~:* :
Soldier On (Support group for
veterans)

Square One: Essentials for
Women (Psychoeducation life
skills for women)

START Now (Program behavior
disorders)

Supported Employment
(Matching SMI with jobs)

Talking with Your Doctor -
Guide for Older Adults
(Prepares for medical
appointments)

Understanding Your Feelings:
Shame and Low Self Esteem
(Program for women)

Victim Impact: Listen and Learn

Wellness Recovery Action Plan
(Manage mental illness)

Women in the 21st Century
Workplace (Occupational
program for women)

Women's Relationships
(Teaching women about healthy
interpersonal dynamics)

K2 Awareness Program

10 weeks

8 sessions

32 sessions

Varies

Varies

7 sessions

13 Sessions

8 Sessions

10 sessions

5 sessions

5 weeks

1-1.5
hours/week

1.5
hours/week

Varies

Varies
Varies

1 hour/week
2 hours/week

2.5
hours/session

1 hour/week

1 hour/week

1] hour/week

12

32

20

26

20

All BOP
institutions

All female sites

All BOP
institutions
(gendered curricula)

All BOP

institutions

All BOP
institutions

All female sites
AIL BOP
institutions

All BOP

institutions

All female sites

All female sites

All BOP
institutions

eds(

Otter

Antisocial Peers,
Trauma
Finance/Poverty,
Mental Health,
Recreation/Leisure/
Fitness

Anger/Hostility,
Cognitions

Education,
Mental Health,
Work

Medical,
Recreation/Leisure/
Fitness

Cognitions,
Mental Health,
Trauma

Cognitions
Mental Health

Education,
Work

Antisocial Peers,
Cognitions,
Family/Parenting

Substance Abuse
